File No. 333-34474 811-09891 STATEMENT OF ADDITIONAL INFORMATION October 1, 2013, as revised or amended, November 15, 2013, December 1, 2013, February 1, 2014, March 1, 2014, April 1, 2014, May 1, 2014, June 1, 2014, August 1, 2014, September 1, 2014 and September 11, 2014 This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time.To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only). The most recent annual report and semi-annual report to shareholders for each fund (other than Dreyfus Strategic Beta Emerging Markets Equity Fund, Dreyfus Strategic Beta Global Equity Fund and Dreyfus Strategic Beta U.S. Equity Fund) are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI.All classes of a fund have the same fiscal year end and prospectus date.Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date CitizensSelect Funds CSF April 30th September 1st CitizensSelect Prime Money Market Fund CSPMMF Class A/CZAXX Class B/CZBXX Class C/CZCXX Class D/CZDXX CitizensSelect Treasury Money Market Fund CSTMMF Class A/CEAXX Class B/CEBXX Class C/CECXX Class D/CEDXX Dreyfus Cash Management DCM Administrative/ DACXX January 31st June 1st Agency/DMCXX Institutional/DICXX Investor/DVCXX Participant/DPCXX Dreyfus Government Cash Management Funds DGCMF Dreyfus Government Cash Management DGCM Administrative/ DAGXX January 31st June 1st Agency/DGMXX Institutional /DGCXX Investor/DGVXX Participant/DPGXX Dreyfus Government Prime Cash Management DGPCM Administrative/ DAPXX January 31st June 1st Agency/DRPXX Institutional/DIPXX Investor/DVPXX Participant/DGPXX Dreyfus Institutional Cash Advantage Funds ICAF Dreyfus Institutional Cash Advantage Fund DICAF Administrative Advantage/DDTXX April 30th September 1st Participant Advantage/DPTXX InstitutionalAdvantage/DADXX Investor Advantage/DIVXX Dreyfus Institutional Preferred Money Market Funds IPMMF Dreyfus Institutional Preferred Money Market Fund DIPMMF Prime/N/A March 31st August 1st Reserve/DRSXX Dreyfus Institutional Preferred Plus Money Market Fund DIPPMMF N/A March 31st August 1st Dreyfus Institutional Reserves Funds IRF Dreyfus Institutional Reserves Money Fund DIRMF Institutional/DSVXX December 31st May 1st Hamilton/DSHXX Agency/DRGXX Premier/DERXX Classic/DLSXX Dreyfus Institutional Reserves Treasury Fund DIRTF Institutional/DNSXX December 31st May 1st Hamilton/DHLXX Agency/DGYXX Premier/DRRXX Classic/DSSXX Dreyfus Institutional Reserves Treasury Prime Fund DIRTPF Institutional/DUPXX December 31st May 1st Hamilton/DHMXX Premier/DMEXX Dreyfus Investment Grade Funds, Inc. DIGF Dreyfus Inflation Adjusted Securities Fund DIASF Investor/DIAVX July 31st December 1st Class I/DIASX** Class Y/DAIYX Dreyfus Intermediate Term Income Fund DITIF Class A/DRITX July 31st December 1st Class C/DTECX Class I/DITIX Class Y/DITYX Dreyfus Short Term Income Fund DSTIF Class D/DSTIX July 31st December 1st Class P/DSHPX Dreyfus Liquid Assets, Inc. DLA Class 1/DLAXX December 31st May 1st Class 2/DLATX Dreyfus Municipal Cash Management Plus DMCMP Administrative/ DAMXX January 31st June 1st Agency/DRAXX Institutional/DIMXX Investor/DVMXX Participant/DMPXX Dreyfus New York Municipal Cash Management DNYMCM Administrative/ DAYXX January 31st June 1st Institutional/DIYXX Investor/DVYXX Participant/DPYXX Dreyfus Opportunity Funds DOF Dreyfus Natural Resources Fund DNRF Class A/DNLAX September 30th February 1st Class C/DLDCX Class I/DLDRX Dreyfus Strategic Beta Emerging Markets Equity Fund**** DSBEMEF Class A/DOFAX October 31st September 11th Class C/DOFCX Class I/DOFIX Class Y/DOFYX Dreyfus Strategic Beta Global Equity Fund**** DSBGEF Class A/DBGAX October 31st September 11th Class C/DBGCX Class I/DBGIX Class Y/DBGYX Dreyfus Strategic Beta U.S. Equity Fund**** DSBUSEF Class A/DOUAX October 31st September 11th Class C/DOUCX Class I/DOUIX Class Y/DOUYX Dreyfus Premier Short-Intermediate Municipal Bond Fund PSIMBF Dreyfus Short-Intermediate Municipal Bond Fund DSIMBF Class A/DMBAX March 31st August 1st Class D/DSIBX Class I/DIMIX Class Y/DMYBX Dreyfus Short Duration Bond Fund*** SDBF Class D/DSDDX November 30th April 1st Class I/DSIDX Class Y/DSYDX Class Z/DSIGX Dreyfus Tax Exempt Cash Management Funds DTECMF Dreyfus Tax Exempt Cash Management DTECM Administrative/ DEAXX January 31st June 1st Institutional/DEIXX Investor/DEVXX Participant/DEPXX Dreyfus CaliforniaAMT-Free Municipal Cash Management DCAAMT Administrative/ DFAXX January 31st June 1st Institutional/DIIXX Investor/DAIXX Participant/DFPXX Dreyfus New York AMT-Free Municipal Cash Management DNYAMT Administrative/ DDVXX January 31st June 1st Classic/DLCXX Institutional/DYIXX Investor/DYVXX Dreyfus Treasury & Agency Cash Management DTACM Administrative/ DTAXX January 31st June 1st Agency/DYAXX Institutional/DTRXX Investor/DTVXX Participant/DTPXX Premier/DYPXX Select/DTSXX Service/DSRXX Dreyfus Treasury Prime Cash Management DTPCM Administrative/ DARXX January 31st June 1st Agency/DSAXX Institutional/DIRXX Investor/DVRXX Participant/DPRXX Dreyfus Worldwide Dollar Money Market Fund, Inc. WDMMF DWDXX October 31st March 1st The Dreyfus Fund Incorporated DF DREVX December 31st May 1st The Dreyfus Third Century Fund, Inc. DTCF Class A/DTCAX May 31st October 1st Class C/DTCCX Class I/DRTCX Class Z/DRTHX * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year.The term "last fiscal year" means the most recently completed fiscal year, except that, for funds with fiscal years ended May 31st and July 31st "last fiscal year" means the fiscal year ended in 2013. ** Effective July 1, 2013, Institutional shares of DIASF were redesignated as Class I shares. *** Effective November 15, 2013, the fund changed its name from Dreyfus Short-Intermediate Government Fund and adopted a multi-class structure. **** As this fund commenced operations on September 15, 2014, no information is provided in respect of a previous fiscal year. TABLE OF CONTENTS PART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-5 Board Members' and Officers' Fund Share Ownership I-5 Board Members' Compensation I-7 OFFICERS I-8 CERTAIN PORTFOLIO MANAGER INFORMATION I-11 MANAGER'S COMPENSATION I-13 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-14 OFFERING PRICE I-18 RATINGS OF MUNICIPAL OBLIGATIONS I-18 RATINGS OF MUNICIPAL BONDS I-19 RATINGS OF CORPORATE DEBT SECURITIES I-19 SECURITIES OF REGULAR BROKERS OR DEALERS I-19 COMMISSIONS I-23 PORTFOLIO TURNOVER VARIATION I-25 SHARE OWNERSHIP I-26 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Information Pertaining to Purchase Orders II-2 Dreyfus TeleTransfer Privilege II-2 Information Regarding the Offering of Share Classes II-2 Class A II-3 Right of Accumulation II-4 HOW TO REDEEM SHARES II-4 Wire Redemption Privilege II-6 SHAREHOLDER SERVICES II-6 Fund Exchanges II-8 Dreyfus Auto-Exchange Privilege II-9 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-9 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-14 Funds other than Money Market Funds II-14 Money Market Funds II-24 INVESTMENT RESTRICTIONS II-30 Fundamental Policies II-31 Nonfundamental Policies II-42 Policies Related to Fund Names II-46 DIVIDENDS AND DISTRIBUTIONS II-47 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-47 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-50 ADMINISTRATIVE SERVICES PLAN II-51 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-51 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-52 California II-52 General Information II-52 Economy II-52 Population II-52 State Indebtedness and Other Obligations II-53 General Obligation Bonds II-53 Commercial Paper Program II-53 Bank Arrangements II-53 Lease-Revenue Debt II-54 Non-Recourse Debt II-54 Build America Bonds II-54 Economic Recovery Bonds II-55 Tobacco Settlement Revenue Bonds II-55 Future Issuance Plans II-56 Cash Flow Borrowings and Management II-56 Ratings II-56 State Funds and Expenditures II-56 The Budget and Appropriations Process II-56 The State General Fund II-57 The Special Fund for Economic Uncertainties II-57 The Budget Stabilization Account II-57 Inter-Fund Borrowings II-57 State Expenditures II-58 State Appropriations Limit II-58 Pension Trusts II-58 Health and Human Services II-59 Health Care II-60 Unemployment Insurance II-60 Local Governments II-60 Trial Courts II-61 Proposition 98 II-61 Constraints on the Budget Process II-62 Tax Revenues II-64 Special Fund Revenues II-64 State Economy and Finances II-65 Fiscal Year 2013-14 Budget II-65 Proposed Fiscal Year 2014-2015 Budget II-66 Litigation II-67 Action Challenging Cap and Trade Program Auctions II-67 Actions Challenging School Financing II-67 Actions Challenging Statutes Which Reformed California Redevelopment Law II-68 Action Regarding Furlough of State Employees II-68 Action Challenging Use of Mortgage Settlement Proceeds II-69 Tax Refund Cases II-69 Environmental Matters II-70 Escheated Property Claims II-71 Action Seeking Damages for Alleged Violations of Privacy Rights II-71 Action Regarding Special Education II-71 Actions Seeking Medi-Cal Reimbursements and Fees II-71 Prison Healthcare Reform II-73 Actions Regarding Proposed Sale of State-Owned Properties II-73 High-Speed Rail Litigation II-73 Actions Regarding State Mandates II-74 New York II-75 Economic Trends II-75 U.S. Economy II-75 State Economy II-75 The City of New York II-76 Other Localities II-76 Special Considerations II-76 State Finances II-77 Prior Fiscal Year Results II-78 Fiscal Year 2014-15 Enacted Budget Financial Plan II-79 Cash Position II-80 State Indebtedness II-80 General II-80 Limitations on State-Supported Debt II-80 State-Supported Debt II-81 Ratings II-81 Fiscal Year 2014-15 State Supported Borrowing Plan II-81 Pension and Retirement Systems II-82 Litigation II-83 General II-83 Real Property Claims II-83 Tobacco Master Settlement Agreement II-84 Arbitration Related to Tobacco Master Settlement Agreement II-84 West Valley Litigation II-85 Medicaid Nursing Home Rate Methodology II-86 Metropolitan Transportation Authority II-86 School Aid II-86 Sales Tax II-87 Insurance Department Assessments II-87 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Small Account Policies III-1 Purchase of Institutional Money Funds and Cash Management Funds (not applicable to Institutional Direct accounts) III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-3 Multi-Class Funds III-3 All Other Funds and Share Classes III-6 Converting Shares III-6 Taxpayer ID Number III-7 Frequent Purchases and Exchanges (non-money market funds only) III-7 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-7 Redemption Fee III-8 Contingent Deferred Sales Charge—Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-9 Redemption Through an Authorized Entity III-9 Checkwriting Privilege III-9 Wire Redemption Privilege III-10 Redemption through Compatible Automated Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-11 Share Certificates; Medallion Signature Guarantees III-11 Share Certificates III-11 Medallion Signature Guarantees III-11 Redemption Commitment III-11 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-12 Exchanges III-12 Fund Exchanges III-12 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder® III-14 Dreyfus Government Direct Deposit Privilege III-14 Dreyfus Payroll Savings Plan III-14 Dreyfus Dividend Options III-14 Dreyfus Dividend Sweep III-14 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent—Class A Shares III-15 Corporate Pension/Profit-Sharing and Retirement Plans III-16 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-16 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-17 Equity Securities III-17 Common Stock III-17 Preferred Stock III-17 Convertible Securities III-18 Warrants and Stock Purchase Rights III-18 IPOs III-19 Fixed-Income Securities III-19 U.S. Government Securities III-20 Corporate Debt Securities III-21 Ratings of Securities; Unrated Securities III-21 High Yield and Lower-Rated Securities III-21 Zero Coupon, Pay-In-Kind and Step-Up Securities III-23 Inflation-Indexed Securities III-23 Variable and Floating Rate Securities III-24 Loans III-25 Participation Interests and Assignments III-27 Mortgage-Related Securities III-28 Asset-Backed Securities III-32 Collateralized Debt Obligations III-33 Municipal Securities III-33 Taxable Investments (municipal or other tax-exempt funds only) III-38 Funding Agreements III-38 Real Estate Investment Trusts (REITs) III-38 Money Market Instruments III-39 Bank Obligations III-39 Repurchase Agreements III-39 Commercial Paper III-39 Foreign Securities III-39 Emerging Markets III-40 Certain Asian Emerging Market Countries III-41 Investing in Russia and other Eastern European Countries III-41 Depositary Receipts and New York Shares III-42 Sovereign Debt Obligations III-42 Eurodollar and Yankee Dollar Investments III-44 Investment Companies III-44 Private Investment Funds III-44 Exchange-Traded Funds and Similar Exchange-Traded Products (ETFs) III-45 Exchange-Traded Notes III-45 Master Limited Partnerships (MLPs) III-45 Derivatives III-46 Futures Transactions III-49 Options III-50 Swap Transactions III-51 Contracts for Difference III-53 Credit Linked Securities III-53 Credit Derivatives III-53 Structured Securities and Hybrid Instruments III-54 Exchange-Linked Notes III-54 Participatory Notes III-54 Custodial Receipts III-55 Combined Transactions III-55 Future Developments III-55 Foreign Currency Transactions III-55 Commodities III-57 Short-Selling III-57 Lending Portfolio Securities III-58 Borrowing Money III-58 Borrowing Money for Leverage III-58 Reverse Repurchase Agreements III-58 Forward Commitments III-59 Forward Roll Transactions III-59 Illiquid Securities III-59 Illiquid Securities Generally III-59 Section 4(2) Paper and Rule 144A Securities III-60 Non-Diversified Status III-60 Investments in the Technology Sector III-60 Investments in the Real Estate Sector III-60 Investments in the Infrastructure Sector III-61 Investments in the Natural Resources Sector III-62 Money Market Funds III-62 Ratings of Securities III-62 Treasury Securities III-62 U.S. Government Securities III-62 Repurchase Agreements III-63 Bank Obligations III-63 Bank Securities III-64 Floating and Variable Rate Obligations III-65 Participation Interests III-65 Asset-Backed Securities III-65 Commercial Paper III-65 Investment Companies III-65 Foreign Securities III-65 Municipal Securities III-66 Derivative Products III-66 Stand-By Commitments III-66 Taxable Investments (municipal or other tax-exempt funds only) III-66 Illiquid Securities III-66 Borrowing Money III-66 Reverse Repurchase Agreements III-66 Forward Commitments III-66 Interfund Borrowing and Lending Program III-66 Lending Portfolio Securities III-67 RATING CATEGORIES III-67 S&P III-67 Long-Term Issue Credit Ratings III-67 Short-Term Issue Credit Ratings III-68 Municipal Short-Term Note Ratings Definitions III-69 Moody's III-69 Long-Term Obligation Ratings and Definitions III-69 Short-Term Ratings III-70 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-70 Fitch III-71 Corporate Finance Obligations — Long-Term Rating Scales III-71 Structured, Project & Public Finance Obligations — Long-Term Rating Scales III-72 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-73 DBRS III-73 Long Term Obligations III-73 Commercial Paper and Short Term Debt III-74 ADDITIONAL INFORMATION ABOUT THE BOARD III-74 Boards' Oversight Role in Management III-74 Board Composition and Leadership Structure III-75 Additional Information About the Boards and Their Committees III-75 MANAGEMENT ARRANGEMENTS III-76 The Manager III-76 Sub-Advisers III-76 Portfolio Allocation Manager III-77 Portfolio Managers and Portfolio Manager Compensation III-77 Certain Conflicts of Interest with Other Accounts III-84 Code of Ethics III-85 Distributor III-85 Transfer and Dividend Disbursing Agent and Custodian III-86 Funds' Compliance Policies and Procedures III-86 DETERMINATION OF NAV III-86 Valuation of Portfolio Securities (funds other than money market funds) III-86 Valuation of Portfolio Securities (money market funds only) III-87 Calculation of NAV III-88 Expense Allocations III-88 NYSE and Transfer Agent Closings III-88 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-88 Funds Other Than Money Market Funds III-88 Money Market Funds III-89 TAXATION III-89 Taxation of the Funds III-89 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-91 Sale, Exchange or Redemption of Shares III-92 PFICs III-93 Non-U.S. Taxes III-94 Foreign Currency Transactions III-94 Financial Products III-94 Payments with Respect to Securities Loans III-94 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-95 Inflation-Indexed Treasury Securities III-95 Certain Higher-Risk and High Yield Securities III-95 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-95 Investing in Mortgage Entities III-96 Tax-Exempt Shareholders III-96 Backup Withholding III-97 Foreign (Non-U.S.) Shareholders III-97 The Hiring Incentives to Restore Employment Act III-98 Possible Legislative Changes III-99 Other Tax Matters III-99 PORTFOLIO TRANSACTIONS III-99 Trading the Funds' Portfolio Securities III-99 Soft Dollars III-101 IPO Allocations III-102 Disclosure of Portfolio Holdings III-103 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-103 Proxy Voting By Dreyfus III-104 Summary of BNY Mellon's Proxy Voting Guidelines III-105 Proxy Voting by ISS III-112 Summary of the ISS Guidelines III-112 Accountability III-112 Stewardship III-112 Independence III-112 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-123 Massachusetts Business Trusts III-123 Fund Shares and Voting Rights III-123 GLOSSARY III-123 PART I BOARD INFORMATION Information About Each Board Member's Experience, Qualifications, Attributes or Skills Board members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below.The address of each board member is 200 Park Avenue, New York, New York 10166. Independent Board Members Name Year of Birth Position1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino Chairman of the Board Corporate Director and Trustee (1995 - present) CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997 - present) The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010) Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Whitney I. Gerard Board Member Partner in the law firm of Chadbourne & Parke LLP N/A Nathan Leventhal Board Member Chairman of the Avery Fisher Artist Program (1997 - present) Commissioner, NYC Planning Commission (2007 - 2011) Movado Group, Inc., Director (2003 - present) Robin A. Melvin Board Member Board Member, Illinois Mentoring Partnership, non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois (2013 - present) Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (1995 - 2012) N/A Roslyn M. Watson Board Member Principal, Watson Ventures, Inc., a real estate investment company (1993 - present) N/A Benaree Pratt Wiley Board Member Principal, The Wiley Group, a firm specializing in strategy and business development CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (2008 - present) 1 Each of the Independent Board Members serves on the board's audit, nominating, compensation and litigation committees. Interested Board Members Name Year of Birth Position Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years J. Charles Cardona¹ Board Member President and a Director of the Manager Executive Vice President of the Distributor (1997 - present) President of Dreyfus Institutional Services Division N/A Gordon J. Davis² Board Member Partner in the law firm of Venable LLP (2012 - present) Partner in the law firm of Dewey & LeBoeuf LLP (1994 - 2012) Consolidated Edison, Inc., a utility company, Director (1997 - present) The Phoenix Companies, Inc., a life insurance company, Director (2000 - present) Isabel P. Dunst³ Board Member Partner in the law firm of Hogan Lovells LLP N/A 1 Mr. Cardona is deemed to be an Interested Board Member of all of the funds because of his positions with the Manager and its affiliates. Mr. Cardona does not serve on the board's audit, nominating, compensation or litigation committees. 2 Mr. Davis is deemed to be an Interested Board Member of DF, DIGF, DLA, DTCF and WDMMF as a result of his affiliation with Venable LLP, which provides legal services to these funds. Mr. Davis does not serve as a member of the funds' audit committees, and Mr. Davis is not a member of the nominating, compensation or litigation committees of DF, DIGF, DLA, DTCF and WDMMF. 3 Ms. Dunst is deemed to be an Interested Board Member of all the funds because the law firm in which she is a partner provides legal services to BNY Mellon and certain of its affiliates, but not the Manager or the funds.Ms. Dunst is not involved in these representations.Ms. Dunst does not serve on the board's audit, nominating, compensation or litigation committees. The following table shows the year each board member joined each fund's board. Independent Board Members Interested Board Members Fund Joseph S. DiMartino Whitney I. Gerard Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley J. Charles Cardona Gordon J. Davis Isabel P. Dunst CSF DCM DGCMF ICAF IPMMF IRF DIGF DLA DMCMP DNYMCM DOF PSIMBF SDBF DTECMF DTACM DTPCM WDMMF DF DTCF Each board member, except for Mr. Cardona,has been a Dreyfus Family of Funds board member for over fifteen years.Additional information about each board member follows (supplementing the information provided in the table above) that describes some of the specific experiences, qualifications, attributes or skills that each board member possesses which the board believes has prepared them to be effective board members.The board believes that the significance of each board member's experience, qualifications, attributes or skills is an individual matter (meaning that experience that is important for one board member may not have the same value for another) and that these factors are best evaluated at the board level, with no single board member, or particular factor, being indicative of board effectiveness.However, the board believes that board members need to have the ability to critically review, evaluate, question and discuss information provided to them, and to interact effectively with fund management, service providers and counsel, in order to exercise effective business judgment in the performance of their duties; the board believes that its members satisfy this standard.Experience relevant to having this ability may be achieved through a board member's educational background; business, professional training or practice (e.g., medicine, accounting or law), public service or academic positions; experience from service as a board member (including the board for the funds) or as an executive of investment funds, public companies or significant private or not-for-profit entities or other organizations; and/or other life experiences.The charter for the board's nominating committee contains certain other factors considered by the committee in identifying and evaluating potential board member nominees.To assist them in evaluating matters under federal and state law, the board members are counseled by their independent legal counsel, who participates in board meetings and interacts with the Manager, and also may benefit from information provided by the Manager's counsel; counsel to the funds and to the board have significant experience advising funds and fund board members.The board and its committees have the ability to engage other experts as appropriate.The board evaluates its performance on an annual basis. Independent Board Members · Joseph S. DiMartino – Mr. DiMartino has been the Chairman of the Board of the funds in the Dreyfus Family of Funds for over 15 years.From 1971 through 1994, Mr. DiMartino served in various roles as an employee of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes), including portfolio manager, President, Chief Operating Officer and a director.He ceased being an employee or director of Dreyfus by the end of 1994.From January 1995 to November 1997, Mr. DiMartino served as Chairman of the Board of The Noel Group, a public buyout firm; in that capacity, he helped manage, acquire, take public and liquidate a number of operating companies.From 1986 to 2010, Mr. DiMartino served as a Director of the Muscular Dystrophy Association. · Whitney I. Gerard – Mr. Gerard is a partner in the law firm of Chadbourne & Parke LLP, where his practice focuses on the representation and counseling of international companies and individuals doing business and/or engaged in litigation in the United States. · Nathan Leventhal – Mr. Leventhal was previously a Commissioner of the New York City Planning Commission.Previously, Mr. Leventhal served in a number of senior positions in New York City Government, including Fiscal Director of the Human Resources Administration and Chief of Staff to Mayor John V. Lindsay, Deputy Mayor to Mayor Ed Koch, and Transition Chairman for both Mayors David Dinkins and Michael Bloomberg.Mr. Leventhal is a former partner in the law firm Poletti Freidin Prashker Feldman & Gartner.In the not-for-profit sector, Mr. Leventhal served as President of Lincoln Center for the Performing Arts and Chairman of the Avery Fisher Artist Program; he is now President Emeritus of Lincoln Center for the Performing Arts. · Robin A. Melvin – Ms. Melvin currently serves as a Board member of Illinois Mentoring Partnership, a non-profit organization dedicated to increasing the quantity and quality of mentoring services in Illinois.Ms. Melvin served as a Director of the Boisi Family Foundation, a private family foundation that supports organizations serving the needs of youth from disadvantaged circumstances, from 1995 to 2012.In that role she also managed the Boisi Family Office, providing the primary interface with all investment managers, legal advisors and other service providers to the family.She has also served in various roles with MENTOR, a national non-profit youth mentoring advocacy organization, including Executive Director of the New York City affiliate, Vice President of the national affiliate network, Vice President of Development, and, immediately prior to her departure, Senior Vice President in charge of strategy.Prior to that, Ms. Melvin was an investment banker with Goldman Sachs Group, Inc. · Roslyn M. Watson – Ms. Watson has been a business entrepreneur in commercial and residential real estate for over 15 years. Ms. Watson currently serves as President and Founder of Watson Ventures, Inc. a real estate development investment firm, and her current board memberships include American Express Bank, FSB, The Hyams Foundation, Inc., Pathfinder International and Simmons College.Previously, she held various positions in the public and private sectors, including General Manager for the Massachusetts Port Authority. She has received numerous awards, including the Woman of Achievement award from the Boston Big Sister Association and the Working Woman of the Year Award from Working Woman Magazine. · Benaree Pratt Wiley – Ms. Wiley is a Principal of The Wiley Group, a firm specializing in personnel strategy, talent management and leadership development primarily for global insurance and consulting firms.Prior to that, Ms. Wiley served as the President and Chief Executive Officer of The Partnership, Inc., a talent management organization for multicultural professionals in the greater Boston region.Ms. Wiley currently serves on the board of Blue Cross Blue Shield of Massachusetts.She has also served on the boards of several public companies and charitable organizations, including serving as chair of the advisory board of PepsiCo African-American. Interested Board Members · J. Charles Cardona – Mr. Cardona is the President and a Director of Dreyfus and the Chief Executive Officer of BNY Mellon Cash Investment Strategies, a division of Dreyfus.Mr. Cardona is an Executive Vice President of the Distributor.He also serves as President of the Institutional Services Division of the Distributor.He joined the Institutional Services Division in 1985 with management responsibility for all Institutional Operations and Client Service units.Prior to joining the Institutional Services Division, he served as Assistant Director of Sales and Services in Dreyfus Retail Division of the Distributor, which he joined in 1981. · Gordon J. Davis – Mr. Davis is a partner in the law firm of Venable LLP where his practice focuses on complex real estate, land use development and related environmental matters; state and municipal authorities and financings; and cultural and not-for-profit organizations.Prior to joining the firm in 2012, Mr. Davis was a partner in the law firm of Dewey & LeBoeuf LLP from 1994 until 2012.Mr. Davis also served as a Commissioner and member of the New York City Planning Commission, and as Commissioner of Parks and Recreation for the City of New York.Mr. Davis was a co-founder of the Central Park Conservancy and the founding Chairman of Jazz at the Lincoln Center for the Performing Arts in New York City.He has also served as President of Lincoln Center.Mr. Davis also served on the board of Dreyfus (prior to its acquisition by a predecessor of BNY Mellon in August 1994 and related management changes).He currently serves as a Director of The Phoenix Companies, Inc., a life insurance company. · Isabel P. Dunst – Ms. Dunst has been practicing law for almost 40 years.Half of her career was spent at the U.S. Department of Health and Human Services, including serving as the Deputy General Counsel, the senior career legal position.Ms. Dunst has been a partner for approximately 20 years in the Washington based international law firm of Hogan Lovells, which she joined in 1990. Committee Meetings The boards' audit, nominating, compensation, litigation and pricing committees met during the funds' last fiscal years as indicated below: Fund Audit Nominating Compensation Litigation Pricing CSF 4 1 1 0 0 DCM 3 1 1 0 0 DGCMF 3 1 1 0 0 ICAF 4 1 1 0 0 IPMMF 4 1 1 0 0 IRF 4 1 1 0 0 DIGF 4 1 1 0 0 DLA 4 1 1 0 0 DMCMP 3 1 1 0 0 DNYMCM 3 1 1 0 0 DOF 4 1 1 0 1 PSIMBF 4 1 1 0 0 SDBF 4 1 1 0 0 DTECMF 3 1 1 0 0 DTACM 3 1 1 0 0 DTPCM 3 1 1 0 0 WDMMF 4 1 1 0 0 DF 4 1 1 0 0 DTCF 4 1 1 0 0 Board Members' and Officers' Fund Share Ownership The table below indicates the dollar range of each board member's ownership of fund shares and shares of other funds in the Dreyfus Family of Funds for which he or she is a board member, in each case as of December 31, 2013. Independent Board Members Interested Board Members Fund Joseph S. DiMartino Whitney I. Gerard Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley Gordon J. Davis Isabel P. Dunst CSF None None None None None None None None DCM None None None None None None None None DGCM None None None None None None None None DGPCM None None None None None None None None DICAF None None None None None None None None DIPMMF None None None None None None None None DIPPMMF None None None None None None None None DIRMF None None None None None None None None DIRTF None None None None None None None None DIRTPF None None None None None None None None DIASF None None None None None None None None DITIF None None None None None None None None DSTIF None None None None None None None None DLA None Over $100,000 None None None None None None DMCMP None None None None None None None None DNYMCM None None None None None None None None DNRF None None None None None None None None DSIMBF None None None None None None None None SDBF None None None None None None None None DTECM None None None None None None None None DCAAMT None None None None None None None None DNYAMT None None None None None None None None DTACM None None None None None None None None DTPCM None None None None None None None None WDMMF None $1,001-$10,000 None None None None None None DF None $10,001- $50,000 None None None None None None DTCF None None None None None None None None Aggregate holdings of funds in the Dreyfus Family of Funds for which responsible as a board member Over $100,000 Over $100,000 None Over $100,000 $50,001-$100,000 $50,001-$100,000 $50,001-$100,000 None Board members and officers, as a group, owned less than 1% of each class of each fund's voting securities outstanding on August 4, 2014. As of December 31, 2013, none of the board members or their immediate family members owned securities of the Manager, any Sub-Advisers, the Distributor or any person (other than a registered investment company) directly or indirectly controlling, controlled by or under common control with the Manager, any Sub-Advisers or the Distributor. Board Members' Compensation Annual retainer fees and meeting attendance fees are allocated among the funds on the basis of net assets, with the Chairman of the Boards, Joseph S. DiMartino, receiving an additional 25% of such compensation.Mr. Cardona will receive no compensation from the funds for serving as a director.The funds reimburse board members for their expenses.The funds do not have a bonus, pension, profit-sharing or retirement plan.Each emeritus board member is entitled to receive an annual retainer of one-half the amount paid as a retainer at the time the board member became emeritus and a per meeting attended fee of one-half the amount paid to board members. The aggregate amount of fees and expenses* received from the funds by each current board member for the funds' last fiscal years, and by all funds in the Dreyfus Family of Funds for which such person was a board member during 2013, were as follows: Independent Board Members Fund Joseph S. DiMartino* Whitney I. Gerard Nathan Leventhal Robin A. Melvin Roslyn M. Watson Benaree Pratt Wiley CSF DCM N/A N/A DGCMF N/A N/A ICAF IPMMF IRF N/A N/A DIGF N/A N/A DLA N/A N/A DMCMP N/A N/A DNYMCM N/A N/A DOF N/A N/A PSIMBF SDBF N/A N/A DTECMF N/A N/A DTACM N/A N/A DTPCM N/A N/A WDMMF N/A N/A DF N/A N/A DTCF N/A N/A Total compensation from the funds and fund complex (**) Interested Board Members Emeritus Board Members Fund J. Charles Cardona Gordon J. Davis Isabel P. Dunst Clifford L. Alexander Lyle E. Gramley1 Arthur A. Hartman George L. Perry Philip Toia1 CSF N/A N/A DCM N/A N/A N/A N/A N/A DGCMF N/A N/A N/A N/A N/A ICAF N/A N/A IPMMF N/A N/A IRF N/A N/A N/A N/A DIGF N/A N/A N/A N/A DLA N/A N/A N/A N/A DMCMP N/A N/A N/A N/A N/A DNYMCM N/A N/A N/A N/A N/A DOF N/A $4 N/A N/A N/A PSIMBF N/A N/A SDBF N/A N/A N/A N/A DTECMF N/A N/A N/A N/A N/A DTACM N/A N/A N/A N/A N/A DTPCM N/A N/A N/A N/A N/A WDMMF N/A N/A N/A N/A DF N/A N/A N/A N/A DTCF N/A N/A N/A N/A Total compensation from the funds and fund complex (**) N/A * Amounts shown do not include the cost of office space, secretarial services and health benefits for the Chairman of the Boards and expenses reimbursed to board members for attending board meetings. ** Represents the number of separate portfolios comprising the investment companies in the fund complex, including the funds, for which the board member served in 2013. 1 Messrs. Gramley and Toia receive compensation from the funds for attending board meetings in an advisory role although not board members or emeritus board members of these funds. OFFICERS Name Year of Birth Position1 Since Principal Occupation During Past 5 Years Number of Other Investment Companies (Portfolios) for which serves as an Officer (all managed by the Manager) Bradley J. Skapyak President Chief Operating Officer and a director of the Manager since June 2009; Chairman of the Transfer Agent since May 2011 and Executive Vice President of the Distributor since June 2007; from April 2003 to June 2009, head of the Investment Accounting and Support Department of the Manager 69 (146) J. Charles Cardona2 Executive Vice President President and a Director of theManager; Executive Vice President of the Distributor; President of Dreyfus Institutional Services Division 12 (19) James Windels3 Treasurer Director – Mutual Fund Accounting of the Manager 70 (171) John Pak Chief Legal Officer Chief Legal Officer of the Manager and Associate General Counsel and Managing Director of BNY Mellon since August 2012; from March 2005 to July 2012, Managing Director of Deutsche Bank, Deputy Global Head of Deutsche Asset Management Legal and Regional Head of Deutsche Asset Management Americas Legal 70 (171) Janette E. Farragher Vice President and Secretary Assistant General Counsel of BNY Mellon 70 (171) Kiesha Astwood Vice President and Assistant Secretary Counsel of BNY Mellon 70 (171) James Bitetto Vice President and Assistant Secretary Managing Counsel of BNY Mellon and Secretary of the Manager 70 (171) Joni Lacks Charatan Vice President and Assistant Secretary Managing Counsel of BNY Mellon 70 (171) Joseph M. Chioffi Vice President and Assistant Secretary Managing Counsel of BNY Mellon 70 (171) John B. Hammalian Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 70 (171) Sarah S. Kelleher Vice President and Assistant Secretary Senior Counsel of BNY Mellon since March 2013; from August 2005 to March 2013, Associate General Counsel, Third Avenue Management 70 (171) Jeff S. Prusnofsky Vice President and Assistant Secretary Senior Managing Counsel of BNY Mellon 70 (171) Richard S. Cassaro Assistant Treasurer Senior Accounting Manager – Money Market and Municipal Bond Funds of the Manager 70 (171) Gavin C. Reilly Assistant Treasurer Tax Manager of the Investment Accounting and Support Department of the Manager 70 (171) Robert S. Robol4 Assistant Treasurer Senior Accounting Manager – Fixed Income Funds of the Manager 70 (171) Robert Salviolo Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 70 (171) Robert Svagna5 Assistant Treasurer Senior Accounting Manager – Equity Funds of the Manager 70 (171) Matthew D. Connolly Anti-Money Laundering Compliance Officer Anti-Money Laundering Compliance Officer of the Distributor since October 2011; from March 2010 to September 2011, Global Head, KYC Reviews and Director, UBS Investment Bank; until March 2010, AML Compliance Officer and Senior Vice President, Citi Global Wealth Management 65 (166) Joseph W. Connolly Chief Compliance Officer Chief Compliance Officer of the Manager and the Dreyfus Family of Funds 70 (171) 1 With respect to IRF, each officer has held his or her respective position with the fund since 2008, except for John Pak, Bradley Skapyak and Matthew Connolly and Mmes. Farragher, Astwood and Kelleher, whose dates are as shown above.With respect to CSF, each officer has held his or her respective position with the fund since the date shown above, except Mr. Robol and Mr. Svagna (please see notes 4 & 5). 2 Mr. Cardona is an officer with respect to IRF, IPMMF and ICAF only, a position he has held since 2000 with respect to IPMMF, 2002 with respect to ICAF, and 2008 with respect to IRF. 3 With respect to ICAF, Mr. Windels has held the position with the fund since 2002. 4 Mr. Robol has held this position since 2002 with respect to DF and DLA, 2003 with respect to WDMMF, DICAF and CSF, and 2005 with respect to DTCF, DOF, SDBF, DF, DIGF, IPMMF and PSIMBF. 5 Mr. Svagna has held this position since 2002 with respect to DOF, PSIMBF, DTCF and DF, and 2005 with respect to WDMMF, IPMMF, DIGF, CSF, DLA and SDBF. The address of each officer is 200 Park Avenue, New York, New York 10166. CERTAIN PORTFOLIO MANAGER INFORMATION (not applicable to money market funds) The following table lists the funds' portfolio managers, if any, who are in addition to the primary portfolio managers listed in the prospectus.See the prospectus for a list of, and certain other information regarding, the primary portfolio manager(s) for your fund. Fund Additional Portfolio Managers DIASF N/A DITIF N/A DSTIF N/A DSBEMEF N/A DSBGEF N/A DSBUSEF N/A DNRF N/A DSIMBF N/A SDBF N/A DF N/A DTCF N/A The following table lists the number and types of accounts (including the funds) advised by each fund's primary portfolio manager(s) and assets under management in those accounts as of the end of the last fiscal year of the funds they manage.If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Registered Investment Companies Total Assets Managed Other Pooled Investment Vehicles Total Assets Managed Other Accounts Total Assets Managed Robert Bayston 5 $1.5B 4 $65.2M 83 $9.2B C. Wesley Boggs1 12 $1.7B 17 $665M 45 $7.2B David Bowser 4 $1.5B 6 $880.7M $21.5B Jeffrey Burger 7 $3.2B 1 $52M $916M Thomas Casey 8 $4.5B None N/A $2.1B Warren Chiang1 12 $1.7B 17 $665M 45 $7.2B Sean P. Fitzgibbon 14 $4.6B 5 $377.9M 21 $3.4B Ronald Gala1 12 $1.7B 17 $665M 45 $7.2B Peter D. Goslin1 12 $1.7B 17 $665M 45 $7.2B David Horsfall 5 $1.5B 9 $1.5B $22.2B Barry K. Mills 13 $5.5B 3 $214.4M 19 $1.4B Nate Pearson 3 $466.7M None N/A None N/A David M. Sealy 13 $5.5B 3 $214.4M 19 $1.4B Elizabeth Slover 13 $5.0B 3 $215.6M 18 $1.3B Robin Wehbe 13 $5.0B 3 $215.6M 18 $1.3B 1 Because Messrs. Boggs, Chiang, Gala and Goslin became primary portfolio managers of Dreyfus Strategic Beta Emerging Markets Equity Fund, Dreyfus Strategic Beta Global Equity Fund and Dreyfus Strategic Beta U.S. Equity Fund as of September 15, 2014, their information is as of April 30, 2014. The following table provides information on accounts managed (included within the table above) by each primary portfolio manager that are subject to performance-based advisory fees.If a portfolio manager is a primary portfolio manager for multiple funds with different fiscal year ends, information is provided as of the most recent last fiscal year end of the relevant funds, unless otherwise indicated. Primary Portfolio Manager Type of Account Number of Accounts Subject to Performance Fees Total Assets of Accounts Robert Bayston None N/A N/A C. Wesley Boggs1 Other Pooled Investment Vehicles 2 $12.3M Other Accounts 10 $1.8B David Bowser None N/A N/A Jeffrey Burger None N/A N/A Thomas Casey None N/A N/A Warren Chiang1 Other Pooled Investment Vehicles 2 $12.3M Other Accounts 10 $1.8B Sean P. Fitzgibbon Other Accounts 2 $184.3M Ronald Gala1 Other Pooled Investment Vehicles 2 $12.3M Other Accounts 10 $1.8B Peter D. Goslin1 Other Pooled Investment Vehicles 2 $12.3M Other Accounts 10 $1.8B David Horsfall None N/A N/A Barry K. Mills Other Accounts 2 $17.0M Nate Pearson None N/A N/A David M. Sealy Other Accounts 2 $17.0M Elizabeth Slover Other 2 $16.9M Robin Wehbe Other 2 $16.9M 1 Because Messrs. Boggs, Chiang, Gala and Goslin became primary portfolio managers of Dreyfus Strategic Beta Emerging Markets Equity Fund, Dreyfus Strategic Beta Global Equity Fund and Dreyfus Strategic Beta U.S. Equity Fund as of September 15, 2014, their information is as of April 30, 2014. The following table lists the dollar range of fund shares beneficially owned by the primary portfolio manager(s) as of the end of the fund's last fiscal year, unless otherwise indicated. Primary Portfolio Manager Fund Dollar Range of Fund Shares Beneficially Owned Robert Bayston DIASF None C. Wesley Boggs DTCF None DSBEMEF1 None DSBGEF1 None DSBUSEF1 None David Bowser DSTIF None DITIF None SDBF None Jeffrey Burger DSIMBF None Thomas Casey DSIMBF None Warren Chiang DTCF None DSBEMEF1 None DSBGEF1 None DSBUSEF1 None Sean P. Fitzgibbon DF None Ronald Gala DTCF None DSBEMEF1 None DSBGEF1 None DSBUSEF1 None Peter D. Goslin DSBEMEF1 None DSBGEF1 None DSBUSEF1 None David Horsfall DIASF None DITIF None DSTIF None SDBF None Barry K. Mills DF None Nate Pearson DIASF None David M. Sealy DF $1-$10,000 Elizabeth Slover DNRF None Robin Wehbe DNRF None 1 Messrs. Boggs, Chiang, Gala and Goslin became primary portfolio managers of Dreyfus Strategic Beta Emerging Markets Equity Fund, Dreyfus Strategic Beta Global Equity Fund and Dreyfus Strategic Beta U.S. Equity Fund as of September 15, 2014, and on that date they did not own shares of the respective funds. MANAGER'S COMPENSATION For each fund's last three fiscal years, the management fees payable by the fund, the reduction, if any, in the amount of the fee paid due to fee waivers and/or expense reimbursements by the Manager and the net fees paid by the fund were as follows: 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year Fund Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid CSPMMF $0 $0 $0 CSTMMF $0 $0 $0 DCM DGCM DGPCM DICAF DIPMMF DIPPMMF $0 $0 $0 DMCMP $0 DSIMBF $0 DNYMCM $0 DTECM DCAAMT $0 DNYAMT $0 DTACM DTPCM $0 $0 $0 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year Fund Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid Fee payable Reduction in fee Net fee paid DIRMF DIRTF $0 DIRTPF $0 DLA1 $0 DF2 $0 $0 $0 SDBF $0 WDMMF $0 $0 $0 DTCF $0 $0 $0 DIASF $0 $0 $0 DITIF $0 $0 DSTIF $0 $0 DNRF 1 As compensation for its services to the fund, the fund has agreed to pay the Manager a monthly management fee, as a percentage of the fund's average daily net assets, at the following annual rate:.50% up to $1.5 billion; .48% between $1.5 billion and $2 billion; .47% between $2 billion and $2.5 billion; and .45% over $2.5 billion. 2 As compensation for its services to the fund, the fund has agreed to pay the Manager a monthly management fee, as a percentage of the fund's average daily net assets, at the following annual rate:.65% up to $1.5 billion; .625% between $1.5 billion and $2 billion; .60% between $2 billion and $2.5 billion; and .55% over $2.5 billion. SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION The following table lists, for each of the last three fiscal years, the total commissions on sales of Class A shares (sales loads) and the total CDSCs on redemptions of all classes of shares (as applicable), along with corresponding amounts of each retained by the Distributor. Fund 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year DSIMBF Total commissions (A shares) Commission amount retained Total CDSCs $0 $0 $0 CDSC amount retained $0 $0 $0 Fund 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year DTCF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DITIF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained DSTIF Total commissions (A shares) N/A N/A N/A Commission amount retained N/A N/A N/A Total CDSCs N/A CDSC amount retained N/A DNRF Total commissions (A shares) Commission amount retained Total CDSCs CDSC amount retained The amounts paid by each fund to the Distributor under the fund's Plan or Plans, as applicable, for services described in Part II of this SAI under "Distribution Plans, Service Plans and Shareholder Services Plans" for the fund's last fiscal year were as follows: Fund Plan Class Amount Printing and Implementation and Operation of Plan Amount Reimbursed to Fund Pursuant to Undertaking in Effect Total Amount CSPMMF 12b-1 Class C N/A N/A Class D N/A N/A Administration Class B N/A N/A Class C N/A N/A Class D N/A N/A Omnibus Class A N/A N/A Class B N/A N/A Class C N/A N/A Class D N/A N/A CSTMMF 12b-1 Class C N/A N/A Class D N/A N/A Administration Class B N/A N/A Class C N/A N/A Class D N/A N/A Omnibus Class A N/A N/A Class B N/A N/A Class C N/A N/A Class D N/A N/A DCM Treasury Services Plan Administrative N/A N/A Agency N/A N/A Investor N/A N/A Participant N/A N/A Shareholder Services Plan Institutional N/A N/A DGCM Services Plan Administrative N/A N/A Agency N/A N/A Investor N/A N/A Participant N/A N/A Shareholder Services Plan Institutional N/A N/A DGPCM Services Plan Administrative N/A N/A Agency N/A N/A Investor N/A N/A Participant N/A N/A Shareholder Services Plan Institutional N/A N/A DICAF Service Plan Administrative Advantage N/A N/A Participant Advantage N/A N/A Investor Advantage N/A N/A DIPMMF Service Plan Reserve N/A N/A DIPPMMF None N/A N/A N/A N/A N/A DIRMF Service Plan Hamilton N/A N/A Agency N/A N/A Premier N/A N/A Classic N/A N/A DIRTF Service Plan Hamilton N/A N/A Agency N/A N/A Premier N/A N/A Classic N/A N/A DIRTPF Service Plan Hamilton N/A N/A Premier N/A N/A DIASF Shareholder Services Plan Investor N/A N/A DITIF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A DSTIF Shareholder Services Plan Class D N/A N/A Class P N/A N/A DLA Shareholder Services Plan Class 1 N/A N/A DMCMP Services Plan Administrative N/A N/A Agency $1 N/A N/A $1 Investor N/A N/A Participant N/A N/A Shareholder Services Plan Institutional N/A N/A DNYMCM Services Plan Administrative N/A N/A Investor N/A N/A Participant N/A N/A Shareholder Services Plan Institutional N/A N/A DNRF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A DSIMBF Service Plan Class D N/A N/A Shareholder Services Plan Class A N/A N/A SDBF Service Plan Class D N/A N/A Shareholder Services Plan Class Z N/A N/A DTECM Services Plan Administrative N/A N/A Investor N/A N/A Participant N/A N/A Shareholder Services Plan Institutional N/A N/A DCAAMT Services Plan Administrative N/A N/A Investor N/A N/A Participant N/A N/A Shareholder Services Plan Institutional N/A N/A DNYAMT Services Plan Administrative N/A N/A Classic N/A N/A Investor N/A N/A Shareholder Services Plan Institutional N/A N/A DTACM Services Plan Administrative N/A N/A Agency N/A N/A Investor N/A N/A Participant N/A N/A Select N/A N/A Service N/A N/A Premier N/A N/A Shareholder Services Plan Institutional N/A N/A DTPCM Services Plan Administrative N/A N/A Agency N/A N/A Investor N/A N/A Participant N/A N/A Shareholder Services Plan Institutional N/A N/A WDMMF Shareholder Services Plan N/A N/A DF None N/A N/A N/A N/A N/A DTCF Distribution Plan Class C N/A N/A Shareholder Services Plan Class A N/A N/A Class C N/A N/A Class Z N/A N/A OFFERING PRICE (Class A shares only) Set forth below is an example of the method of computing the offering price of each fund's Class A shares, if applicable.The example assumes a purchase of ClassA shares aggregating less than $50,000 subject to the schedule of sales charges set forth in the fund's prospectus at a price based upon the NAV of a Class A share at the close of business on the last business day of the fund's last fiscal year (initial NAV for Dreyfus Strategic Beta Emerging Markets Equity Fund, Dreyfus Strategic Beta Global Equity Fund and Dreyfus Strategic Beta U.S. Equity Fund).Certain purchases are not subject to a sales charge or are subject to a different sales charge than the one shown below.See the prospectus and "How to Buy Shares" in Part II of this SAI. Fund NAV Per Share Sales Charge as a Percentage of Offering Price and NAV Per Share Per Share Sales Charge Per Share Offering Price to Public DITIF 4.50% of offering price (4.71% of NAV per share) DSBEMEF 5.75% of offering price (6.10% of NAV per share) DSBGEF 5.75% of offering price (6.10% of NAV per share) DSBUSEF 5.75% of offering price (6.10% of NAV per share) DNRF 5.75% of offering price (6.10% of NAV per share) DSIMBF 2.5% of offering price (2.6% of NAV per share) DTCF 5.75% of offering price (6.10% of NAV per share) RATINGS OF MUNICIPAL OBLIGATIONS (money market funds) The average distribution of investments (at value) in Municipal Obligations (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Obligations was as follows: Fitch Moody's S&P DMCMP DNYMCM DTECM DCAAMT DNYAMT F-1+/F-1 VMIG 1/MIG 1, P-1 SP-1+/SP-1, A1+/A1 85.9% 77.5% 96.1% 97.0% 71.7% F-2+/F-2 VMIG 2/MIG 2, P-2 SP-2+/SP-2, A2+/A2 5.6% 6.0% - 1.9% 8.8% AAA/AA Aaa/Aa AAA/AA 3.6% 3.6% 3.9% 0.5% 1.0% Not Rated Not Rated Not Rated 4.9%* 12.9%* - 0.6%* 18.5%* Total 100.0% 100.0% 100.0% 100.0% 100.0% *Those securities which are not rated have been determined by the Manager to be of comparable quality to securities in the F-1/MIG 1/SP-1/rating category. RATINGS OF MUNICIPAL BONDS The average distribution of investments (at value) in Municipal Bonds (including notes) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in Municipal Bonds was as follows: Fitch Moody's S&P DSIMBF AAA Aaa AAA 22.2% AA Aa AA 46.3% A A A 24.6% BBB Baa BBB 5.5% BB Ba BB 0.5% B B B 0.0% CCC Caa CCC 0.0% CC Ca CC 0.0% F-1/F-1+ VMIG 1/MIG 1/P-1 SP-1/A-1 0.9% Not Rated Not Rated Not Rated 0.0% Total 100.0% RATINGS OF CORPORATE DEBT SECURITIES The average distribution of investments (at value) in corporate debt securities (excluding any preferred stock, convertible preferred stock or convertible bonds) by ratings for the last fiscal year, computed on a monthly basis, for each fund that focuses its investments in corporate debt securities was as follows: Fitch Moody's DITIF DSTIF AAA Aaa 73.6% 60.0% AA Aa 5.3% 4.4% A A 12.7% 12.4% BBB Baa 24.1% 19.2% BB Ba 4.8% 3.5% B B 1.4% 0.5% CCC Caa 0.0% 0.0% Not Rated Not Rated 0.0% 0.0% Total 121.9%* 100.0% *The fund also held convertible preferred stocks rated AA/Aa (0.5%). SECURITIES OF REGULAR BROKERS OR DEALERS A fund may acquire securities issued by one or more of its "regular brokers or dealers," as defined in Rule10b-1 under the 1940 Act.Rule10b-1 provides that a "regular broker or dealer" is one of the ten brokers or dealers that, during the fund's last fiscal year:(1)received the greatest dollar amount of brokerage commissions from participating, either directly or indirectly, in the fund's portfolio transactions, (2)engaged as principal in the largest dollar amount of the fund's portfolio transactions or (3)sold the largest dollar amount of the fund's securities.The following is a list of the issuers of the securities, and the aggregate value per issuer, of a fund's regular brokers or dealers held by such fund as of the end of its last fiscal year: Fund Regular Broker or Dealer Aggregate Value Per Issuer CSPMMF Credit Agricole Cheuvreux North America, Inc. Bank of Nova Scotia RBS Securities Inc. RBC Capital Markets, LLC Credit Suisse (USA) Inc. CSTMMF N/A N/A DCM RBS Securities Inc. RBC Capital Markets, LLC Barclays Capital Inc. Lloyds Securities Inc. Deutsche Bank Securities Inc. Rabo Securities USA, Inc. Credit Agricole Cheuvreux North America, Inc. DGCM Cowen & Company, LLC RBC Capital Markets, LLC Bank of Nova Scotia Deutsche Bank Securities Inc. Barclays Capital Inc. J.P. Morgan Securities LLC DGPCM N/A N/A DICAF N/A N/A DIPMMF Bank of Nova Scotia Credit Agricole Cheuvreux North America, Inc. Lloyds Securities Inc. Barclays Capital Inc. UBS Securities LLC RBS Securities Inc. DIPPMMF RBS Securities Inc. Credit Agricole Cheuvreux North America, Inc. Lloyds Securities Inc. DIRMF RBC Capital Markets, LLC Lloyds Capital Markets Corp. Barclays Capital Inc. HSBC Securities (USA) Inc. DIRTF Citigroup Inc. Barclays Capital Inc. Deutsche Bank Securities Inc. Goldman, Sachs & Co. DIRTPF N/A N/A DIASF N/A N/A DITIF J.P. Morgan Securities LLC Citigroup Inc. Bank of America NA Morgan Stanley Goldman, Sachs & Co. HSBC Securities (USA) Inc. Credit Suisse (USA) Inc. DSTIF Citigroup Inc. Bank of America NA Goldman, Sachs & Co. J.P. Morgan Securities LLC Morgan Stanley HSBC Securities (USA) Inc. Credit Suisse (USA) Inc. DLA HSBC Securities (USA) Inc. RBC Securities Inc. Citigroup Inc. Credit Suisse (USA) Inc. Barclays Capital Inc. UBS Securities LLC Credit Agricole Cheuvreux North America, Inc. DMCMP N/A N/A DNYMCM N/A N/A DNRF N/A N/A DSIMBF N/A N/A SDBF Bank of America NA Goldman, Sachs & Co. J.P. Morgan Securities LLC Morgan Stanley DTECM RBC Capital Markets, LLC DCAAMT N/A N/A DNYAMT N/A N/A DTACM Credit Agricole Cheuvreux North America, Inc. Cowen & Company, LLC RBC Securities Inc. TD Wealth Management Services Inc. RBC Capital Markets Corp. Credit Suisse (USA) Inc. Bank of Nova Scotia Citigroup Inc. Deutsche Bank Securities Inc. DTPCM N/A N/A WDMMF Barclays Capital Inc. Cowen & Company, LLC RBS Securities Inc. DF J.P. Morgan Securities LLC Wells Fargo & Co. Bank of America NA Citigroup Inc. DTCF N/A N/A COMMISSIONS The aggregate amounts of commissions paid by each fund for brokerage commissions and spreads or concessions on principal transactions (none of which were paid to affiliates) for its last three fiscal years were as follows: Fund 2014 Fiscal Year 2013 Fiscal Year 2012 Fiscal Year Commissions Spreads/ Concessions Commissions Spreads/ Concessions Commissions Spreads/ Concessions CSPMMF $0 $0 $0 $0 $0 $0 CSTMMF $0 $0 $0 $0 $0 $0 DCM $0 $0 $0 $0 $0 $0 DGCM $0 $0 $0 $0 $0 $0 DGPCM $0 $0 $0 $0 $0 $0 DICAF $0 $0 $0 $0 $0 $0 DIPMMF $0 $0 $0 $0 $0 $0 DIPPMMF $0 $0 $0 $0 $0 $0 DMCMP $0 $0 $0 $0 $0 $0 DNYMCM $0 $0 $0 $0 $0 $0 DSIMBF $0 $0 $0 $0 $0 $0 DTECM $0 $0 $0 $0 $0 $0 DCAAMT $0 $0 $0 $0 $0 $0 DNYAMT $0 $0 $0 $0 $0 $0 DTACM $0 $0 $0 $0 $0 $0 DTPCM $0 $0 $0 $0 $0 $0 Fund 2013 Fiscal Year 2012 Fiscal Year 2011 Fiscal Year Commissions Spreads/ Concessions Commissions Spreads/ Concessions Commissions Spreads/ Concessions DIRMF $0 $0 $0 $0 $0 $0 DIRTF $0 $0 $0 $0 $0 $0 DIRTPF $0 $0 $0 $0 $0 $0 DLA $0 $0 $0 $0 $0 $0 DF SDBF $0 $0 $0 WDMMF $0 $0 $0 $0 $0 $0 DTCF $0 $0 $0 DIASF $0 $0 $0 $0 $0 $0 DITIF $0 $0 $0 DSTIF $0 $0 $0 DNRF The following table provides an explanation of any material difference in the commissions or spreads/concessions paid by a fund in either of the two fiscal years preceding the last fiscal year. Fund Reason for Any Material Difference in Commissions or Spreads/Concessions CSPMMF N/A CSTMMF N/A DCM N/A DGCM N/A DGPCM N/A DICAF N/A DIPMMF N/A DIPPMMF N/A DIRMF N/A DIRTF N/A DIRTPF N/A DIASF N/A DITIF N/A DSTIF N/A DLA N/A DMCMP N/A DNYMCM N/A DNRF N/A DSIMBF N/A SDBF N/A DTECM N/A DCAAMT N/A DNYAMT N/A DTACM N/A DTPCM N/A WDMMF N/A DF N/A DTCF The fund decreased trading activity from 2012 to 2013. The aggregate amount of transactions during each fund's last fiscal year in securities effected on an agency basis through a broker-dealer for, among other things, research services and the commissions and concessions related to such transactions were as follows: Fund Transactions Related Commissions/Concessions CSPMMF $0 N/A CSTMMF $0 N/A DCM $0 N/A DICAF $0 N/A DIPMMF $0 N/A DIPPMMF $0 N/A DIRMF $0 N/A DIRTF $0 N/A DIRTPF $0 N/A DIASF $0 N/A DITIF $0 N/A DSTIF $0 N/A DLA $0 N/A DMCMP $0 N/A DNYMCM $0 N/A DNRF DSIMBF $0 N/A DTECM $0 N/A DCAAMT $0 N/A DNYAMT $0 N/A DTACM $0 N/A DTPCM $0 N/A WDMMF $0 N/A DF SDBF $0 N/A DTCF PORTFOLIO TURNOVER VARIATION (not applicable to money market funds) Each fund's portfolio turnover rate for up to five fiscal years is shown in the prospectus.The following table provides an explanation of any significant variation in a fund's portfolio turnover rates over the last two fiscal years (or any anticipated variation in the portfolio turnover rate from that reported for the last fiscal year). Fund Reason for Any Significant Portfolio Turnover Rate Variation, or Anticipated Variation DIASF N/A DITIF N/A DSTIF The fund increased trading activity as a result of the market environment. DNRF N/A DSIMBF N/A SDBF N/A DF N/A DTCF N/A SHARE OWNERSHIP The following persons are known by each fund to own of record 5% or more of the indicated class of the fund's outstanding voting securities.A shareholder who beneficially owns, directly or indirectly, more than 25% of a fund's voting securities may be deemed to "control" (as defined in the 1940 Act) the fund.All information for a fund is as of the date indicated for the first listed class. Date Fund Class Name & Address Percent Owned August 4, 2014 CSPMMF Class A Citizens Bank Attn: Jeffrey Fletcher C/O Investment Management Services 870 Westminster Street Providence, RI 02903-4089 69.5311% National Financial Services LLC For the Exclusive Benefit of our Customers 499 Washington Boulevard 5th Floor Jersey City, NJ 07310-2010 30.3235% Class B Citizens Bank Attn: Jeffrey Fletcher C/O Investment Management Services 870 Westminster Street Providence, RI 02903-4089 44.1986% Citizens Investment Services Corp-Sweep PA Citizens Bank Cash Management Op. Attn: Jennifer Costa 1 Citizens Drive Mail Stop ROP140 Riverside, RI 02915-3019 26.7467% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 15.7928% National Financial Services LLC For the Exclusive Benefit of our Customers 499 Washington Boulevard 5th Floor Jersey City, NJ 07310-2010 12.7296% Class C Citizens Bank Attn: Jeffrey Fletcher C/O Investment Management Services 870 Westminster Street Providence, RI 02903-4089 78.0214% National Financial Services LLC For the Exclusive Benefit of our Customers 499 Washington Boulevard 5th Floor Jersey City, NJ 07310-2010 21.8322% Class D National Financial Services LLC For the Exclusive Benefit of our Customers 499 Washington Boulevard 5th Floor Jersey City, NJ 07310-2010 100.0000% CSTMMF Class A Citizens Bank Attn: Jeffrey Fletcher C/O Investment Management Services 870 Westminster Street Providence, RI 02903-4089 96.8122% Class B Citizens Bank Attn: Jeffrey Fletcher C/O Investment Management Services 870 Westminster Street Providence, RI 02903-4089 86.3230% National Financial Services LLC For the Exclusive Benefit of our Customers 499 Washington Boulevard 5th Floor Jersey City, NJ 07310-2010 8.3918% Class C Citizens Bank Attn: Jeffrey Fletcher C/O Investment Management Services 870 Westminster Street Providence, RI 02903-4089 90.1705% National Financial Services LLC For the Exclusive Benefit of our Customers 499 Washington Boulevard 5th Floor Jersey City, NJ 07310-2010 9.8295% Class D National Financial Services LLC For the Exclusive Benefit of our Customers 499 Washington Boulevard 5th Floor Jersey City, NJ 07310-2010 100.0000% May 8, 2014 DCM Administrative American Enterprise Investment Services Brokerage Cashiering 5413 Ameriprise Financial Center Minneapolis, MN 55474-0001 64.5238% Bost & Co. Mutual Fund Operations P.O. Box 3198 525 William Penn Place Pittsburgh, PA 15219-1707 13.1067% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 7.3098% Agency Mellon Financial Corporation Attn: AIS Operation Mellon Client Service Center 500 Ross Street RM 154-0980 Pittsburgh, PA 15262-0001 86.0816% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 9.9059% Institutional Boston & Co. 3 Mellon Bank Center Pittsburgh, PA 15259-0001 45.5925% Hare & Co. C/O Bank of New York 111 Sanders Creek Parkway East Syracuse, NY 13057-1381 17.1754% Investor Pershing LLC Attn: Cash Management Department One Pershing Plaza Harborside III - 6th Floor Jersey City, NJ 07399-0001 49.4419% Hare & Co. C/O Bank of New York 111 Sanders Creek Parkway East Syracuse, NY 13057-1381 36.5483% Participant Pershing LLC FBO Customers Attn: Cash Management Department One Pershing Plaza Jersey City, NJ 07399-0001 22.0525% First Republic Bank Investment Division 111 Pine Street San Francisco, CA 94111-5628 20.7636% Vantagetrust 777 North Capitol Street, NE Washington, DC 20002-4239 19.2168% ICMA Retirement Corporation C/O ICMA Retirement Corporation 777 North Capitol Street, NE Washington, DC 20002-4239 9.9711% WTRISC Co IRA Omnibus Account C/O ICMA Retirement Corporation 777 North Capitol Street, NE Washington, DC 20002-4239 7.9883% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway East Syracuse, NY 13057-1382 6.4726% May 8, 2014 DGCM Administrative Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway East Syracuse, NY 13057-1382 29.7086% Pershing LLC FBO Customers Attn: Cash Management Department One Pershing Plaza Jersey City, NJ 07399-0001 24.2384% Agency Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway East Syracuse, NY 13057-1382 99.4291% Institutional Bost & Co. P.O. Box 534005 Pittsburgh, PA 15253-4005 46.0946% Hare & Co. C/O Bank of New York 111 Sanders Creek Parkway East Syracuse, NY 13057-1382 22.1660% Investor Pershing LLC FBO Customers Attn: Cash Management Department One Pershing Plaza Jersey City, NJ 07399-0001 59.1701% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway East Syracuse, NY 13057-1382 23.4197% Morgan Stanley & Company Harborside Financial Center Plaza 2 - 3rd Floor Jersey City, NJ 07311 5.9321% Union Bank Trust Nominee FBO Cash Management Sweeps P.O. Box 85484 San Diego, CA 92186-5484 5.7899% Participant Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway East Syracuse, NY 13057-1382 32.7085% Pershing LLC FBO Customers Attn: Cash Management Department One Pershing Plaza Jersey City, NJ 07399-0001 31.7045% BNP Paribas Prime Brokerage, Inc. Charles Ricottone 787 7th Avenue, 8th Floor New York, NY 10019-6018 5.1698% May 8, 2014 DGPCM Administrative Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway East Syracuse, NY 13057-1382 6.6618% Museum of Contemporary Art 250 South Grand Avenue Los Angeles, CA 90012-3021 5.7813% Agency Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway East Syracuse, NY 13057-1382 99.9992% Institutional Bost & Co. Mutual Fund Operations P.O. Box 3198 525 William Penn Place Pittsburgh, PA 15219-1707 69.4295% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway East Syracuse, NY 13057-1382 24.7563% Investor Pershing LLC Attn: Cash Management Department One Pershing Plaza Jersey City, NJ 07399-0001 50.9997% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 21.0878% Participant First Republic Bank Investment Division 111 Pine Street San Francisco, CA 94111-5628 36.4301% Jefferies LLC FBO 101 Hudson Street - 11th Floor Jersey City, NJ 07302-3915 31.8878% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 20.3738% Pershing LLC FBO Customers Attn: Cash Management Department One Pershing Plaza Jersey City, NJ 07399-0001 9.5933% August 4, 2014 DICAF Administrative Advantage Amalgamated Bank Attn: Stephen Erb, VP 275 7th Avenue - 9th Floor New York, NY 10001-6708 86.2468% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 13.6653% Participant Advantage JP Morgan Clearing Corporation Attn: Denise DiLorenzo-Siegel 3 Chase MetroTech Center Brooklyn, NY 11245-0001 55.5330% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 21.8578% Wilmington Trust RISC Trustee FBO First National Bank Alaska P.O. Box 52129 Phoenix, AZ 85072-2129 11.7667% Jefferies LLC FBO The 144A Master Fund LP 101 Hudson Street - 11th Floor Jersey City, NJ 07302-3915 10.8425% Institutional Advantage Hare & Co. C/O Bank of New York Mellon 111 Sanders Creek Parkway East Syracuse, NY 13057-1381 27.8502% Boston & Co. PO Box 3198 525 William Penn Place Pittsburgh, PA 15219-1707 18.8528% JP Morgan Clearing Corporation (GAMA) 3 Chase MetroTech Center Brooklyn, NY 11245-0001 8.1078% Chicago Mercantile Exchange Inc. CFTC 1.26 Futures Customer Segregated Omnibus Account Attn Jennifer Norris Clearing House 20 S Wacker Dr. Chicago, IL 60606-7431 7.9806% Merrill Lynch Pierce Fenner & Smith Money Market Funds Omnibus 200 North College Street 3rd Floor Charlotte, NC 28202-2191 7.2131% Investor Advantage Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 49.2157% Wells Fargo Bank FBO Various Retirement Plans 1525 West WT Harris Boulevard Charlotte, NC 28288-1076 15.4208% Reliannce Trust Company FBO Various Clients PO Box 48529 Atlanta, GA 30362-1529 13.2767% Mid Atlantic Trust Company FBO Brewer Science, Inc. 1251 Waterfront Place - Suite 525 Pittsburgh, PA 15222-4228 11.4850% Merrill Lynch, Pierce, Fenner & Smith, Incorporated Money Market Funds Omnibus 200 North College Street - 3rd Floor Charlotte, NC 28202-2191 7.8755% July 3, 2014 DIPMMF Prime UTIMCO 401 Congress Avenue - Suite 2800 Austin, TX 78701-3794 32.3854% Boston & Co. Mutual Fund Operations P.O. Box 3198 525 William Penn Place Pittsburgh, PA 15219-1707 21.2920% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 19.1414% Kuwait Investment Authority Ministries Complex - Block 3 P.O. Box 64 Safat, Kuwait 13001 15.9384% Reserve Comerica Bank Attn: Tricia Rail 201 West Fort Street - 3rd Floor Detroit, MI 48226 99.9996% DIPPMMF Bost & Co. C/O Mellon Financial Corporation Attn: Cash Sweep Unit Equity Funds 3 Mellon Center Pittsburgh, PA 15259-0001 74.3704% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 25.6296% April 8, 2014 DIRMF Institutional The Bank of New York Mellon One Wall Street - 17th Floor New York, NY 10286-0001 67.5264% The Bank of New York Mellon One Wall Street - 17th Floor New York, NY 10286-0001 32.1832% Hamilton The Bank of New York Mellon One Wall Street - 17th Floor New York, NY 10286-0001 39.5545% Hare & Co. 111 Sanders Creek Parkway East Syracuse, NY 13057 30.4271% M&T Trust Company of Delaware Grange Primary Trust 1100 North Market Street - 5th Floor Wilmington, DE 19890-0001 28.5956% Agency Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 100% Premier The Bank of New York Mellon One Wall Street - 17th Floor New York, NY 10286-0001 69.8546% The Bank of New York Mellon One Wall Street - 17th Floor New York, NY 10286-0001 17.4695% Mac & Co. P.O. Box 534005 Pittsburgh, PA 15253-4005 9.6421% Classic The Bank of New York Mellon As Agent For Sandler Investment Partners 711 5th Avenue - 15th Floor New York, NY 10022-3115 16.8578% The Bank of New York Mellon As Agent For Girl Scouts of the United States of America 420 Fifth Avenue New York, NY 10018-2729 9.3981% The Bank of New York Mellon As Agent For Trust U/W Robert S. Olnick The Olnick Organization 135 East 57th Street – 22nd Floor New York, NY 10022-2134 6.0533% April 8, 2014 DIRTF Institutional Wells Fargo Bank AK Steel Corp. VEBA USWA Ashland P.O. Box 1533 Minneapolis, MN 55480 51.5866% The Bank of New York Mellon One Wall Street - 17th Floor New York, NY 10286-0001 23.7553% Mac & Co. P.O. Box 534005 Pittsburgh, PA 15253-4005 21.8749% Hamilton The Bank of New York Mellon One Wall Street - 17th Floor New York, NY 10286-0001 49.9725% Bost & Co. Mutual Fund Operations P.O. Box 3198 525 William Penn Place Pittsburgh, PA 15219-1707 31.2785% Suecia Holding Corporation Attn: Scott Gottesman 25 Smith Street – Suite 305 Nanuet, NY 10954-2972 14.1201% Agency Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 100% Premier The Bank of New York Mellon One Wall Street - 17th Floor New York, NY 10286-0001 81.9601% Mac & Co. P.O. Box 534005 Pittsburgh, PA 15253-4005 16.3678% Classic The Bank of New York Mellon As Agent For Institute for Advanced Study Attn:Mary J. Mazza, Comptroller Einstein Drive Princeton, NJ 08540 23.4527% The Bank of New York Mellon CheckInvest Operations 500 Ross Street Aim 154-0980 Pittsburgh, PA 15262 14.7711% The Bank of New York Mellon CheckInvest Operations 500 Ross Street Aim 154-0980 Pittsburgh, PA 15262 10.1799% The Bank of New York Mellon CheckInvest Operations 500 Ross Street Aim 154-0980 Pittsburgh, PA 15262 7.5752% The Bank of New York Mellon As Agent For United Methodist Development Attn:Sebastian Ogando 475 Riverside Drive New York, NY 10115-0110 5.7639% The Bank of New York Mellon As Agent For Third & Fulton Associates 640 5th Avenue – 3rd Floor New York, NY 10019-6102 5.0486% April 8, 2014 DIRTPF Institutional Mac & Co. P.O. Box 534005 Pittsburgh, PA 15253-4005 55.9095% SEI Private Trust Company C/O ID 866 Suntrust Bank ETS 1 Freedom Valley Drive Oaks, PA 19456-9989 25.7968% The Bank of New York Mellon One Wall Street - 17th Floor New York, NY 10286-0001 11.3138% Bost & Co. Mutual Fund Operations P.O. Box 3198 525 William Penn Place Pittsburgh, PA 15219-1707 6.3121% Hamilton Bost & Co. Mutual Fund Operations P.O. Box 3198 525 William Penn Place Pittsburgh, PA 15219-1707 48.7877% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 24.9975% David Blank Greenwich, CT 20.0378% Jerry J. Limoncelli and Alice R. Limoncelli Garden City, NY 6.1697% Premier Mac & Co. P.O. Box 534005 Pittsburgh, PA 15253-4005 84.4272% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 14.8541% November 4, 2013 DIASF Class I SEI Private Trust Company Attn: Mutual Funds Administrator 1 Freedom Valley Drive Oaks, PA 19456-9989 84.7961% Brown Brothers Harriman & Co. Cust Attn: Texas 593 Lone Star Plan TX 529 Inflation Protected Bond Portfolio FundOperations C/O Oppenheimer 9801 South Tucson Way Centennial, CO 80112-3924 5.8759% Investor American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 25.5046% Charles Schwab & Company Inc. Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 20.1452% National Financial Services LLC FBO Customers Attn:Mutual Funds Department - 4th Floor Jersey City, NJ 07310-0000 7.2077% Class Y The Bank of New York Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive - Suite 102 AIM # 195-0100 Newark, DE 19711 100.0000% November 4, 2013 DITIF Class A National Financial Services LLC 82 Devonshire Street Boston, MA 02109-3605 10.2122% Charles Schwab & Company Inc. 211 Main Street San Francisco, CA 94105 8.5879% Pershing Division Transfer Department P.O. Box 2052 - 7th Floor Jersey City, NJ 07303-2052 7.2064% Class C Merrill Lynch, Pierce, Fenner & Smith, Incorporated FBO Customers 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 30.4020% National Financial Services LLC FBO Customers Attn: Mutual Funds Department - 4th Floor 499 Washington Boulevard Jersey City, NJ 07310-0000 18.3195% First Clearing, LLC Special Custody Account FBO Customer 2801 Market Street St. Louis, MO 63103-2523 8.4527% LPL Financial Corporation 9785 Town Centre Drive San Diego, CA 92121-1968 6.7736% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 6.5090% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 6.1856% Morgan Stanley & Company Harborside Financial Center Plaza 2 - 3rd Floor Jersey City, NJ 07311 Class I Wells Fargo Bank FBO Various Retirement Plans 1525 West WT Harris Boulevard Charlotte, NC 28288-1076 20.4403% National Financial Services LLC FBO Customers Attn:Mutual Funds Department - 4th Floor 499 Washington Boulevard Jersey City, NJ 07310-0000 18.4560% Mac & Co. Attn:Mutual Fund Operations P.O. Box 3198 525 William Penn Place 17.4996% SEI Private Trust Company Attn: Mutual Funds Administrator 1 Freedom Valley Drive Oaks, PA 19456-9989 9.6265% Class Y The Bank of New York Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive - Suite 102 AIM # 195-0100 Newark, DE 19711 100.0000% November 4, 2013 DSTIF Class D National Financial Services LLC 82 Devonshire Street Boston, MA 02109-3605 9.8355% Charles Schwab & Company Inc. Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 8.9372% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 8.3239% Class P Raymond James & Associates Inc. 1771 Princeton Court Lake Forest, IL 60045-1567 48.9558% National Financial Services LLC 82 Devonshire Street Boston, MA 02109-3605 23.1201% Crowell, Weedon & Co. One Wilshire Building 624 South Grand Avenue Los Angeles, CA 90017-3362 17.9856% April 8, 2014 DLA Class 1 None N/A Class 2 Pershing LLC Pershing Division Transfer Department P.O. Box 2052 7th Floor Jersey City, NJ 07303-2052 74.5152% Morgan Stanley & Company Harborside Financial Center Plaza 2 - 3rd Floor Jersey City, NJ 07311 16.4261% May 8, 2014 DMCMP Administrative Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 93.6330% Agency The Bank of New York Mellon Corporation MBC Investments Corporation 301 Bellevue Parkway Wilmington, DE 19809 99.9036% Institutional Stifel, Nicolaus & Co. Inc. FBO Customers 500 North Broadway Saint Louis, MO 63102-2110 29.6593% Bost & Co. Mutual Fund Operations P.O. Box 3198 525 William Penn Place Pittsburgh, PA 15219-1707 29.6139% The Private Bank & Trust Company 70 West Madison Street, Suite 800 Chicago, IL 60602-4282 19.0447% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 14.9978% Investor Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 90.1951% Stifel, Nicolaus & Co. Inc. FBO Customers 500 North Broadway Saint Louis, MO 63102-2110 5.8981% Participant First Republic Bank Investment Division 111 Pine Street San Francisco, CA 94111-5628 79.2330% Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 11.6798% Deborah A. Ice Darien, CT 8.2997% May 8, 2014 DNYMCM Administrative Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 70.2305% Stifel, Nicolaus & Co. Inc. FBO Customers 500 North Broadway Saint Louis, MO 63102-2110 29.7694% Institutional Bost & Co. P.O. Box 534005 Pittsburgh, PA 15253-4005 87.0527% JP Morgan Clearing Corporation (GAMA) FBO Customers 1 MetroTech Center North Brooklyn, NY 11201-3832 6.3072% Investor Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 90.2759% Participant First Republic Bank Investment Division 111 Pine Street San Francisco, CA 94111-5628 46.5305% J.A. Levin Group Inc. 595 Madison Avenue, 17th Floor New York, NY 10023-1907 21.7330% Alyne L. Model New York, NY 18.3539% Glenn A. Aigen & Melissa E. Aigen Sands Point, NY 5.7468% Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 5.0723% January 3, 2014 DNRF Class A American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 18.6278% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 12.1270% Merrill Lynch, Pierce, Fenner & Smith, Incorporated FBO Customers Attn: Fund Administration 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 10.4293% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 9.0121% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 5.5680% Class C American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 21.6493% Merrill Lynch, Pierce, Fenner & Smith, Incorporated FBO Customers Attn: Fund Administration 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 17.8415% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 16.8539% Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 13.9535% Morgan Stanley & Company Harborside Financial Center Plaza 2 - 3rd Floor Jersey City, NJ 07311 5.9563% National Financial Services LLC FBO Customers Attn: Mutual Funds Department - 4th Floor 499 Washington Boulevard Jersey City, NJ 07310-0000 5.1890% Class I First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 36.9504% Merrill Lynch, Pierce, Fenner & Smith, Incorporated FBO Customers Attn: Fund Administration 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 21.4905% Morgan Stanley & Company Harborside Financial Center Plaza 2 - 3rd Floor Jersey City, NJ 07311 16.9814% National Financial Services LLC FBO Customers Attn: Mutual Funds Department - 4th Floor 499 Washington Boulevard Jersey City, NJ 07310-0000 12.1689% July 3, 2014 DSIMBF Class A Merrill Lynch, Pierce, Fenner & Smith, Incorporated FBO Customers Attn: Fund Administration 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 23.9464% American Enterprise Investment Services 2003 Ameriprise Financial Center Minneapolis, MN 55474-0020 21.8521% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 19.0341% Stephens Inc. 111 Center Street Little Rock, AR 72201-4402 7.5523% First Clearing, LLC FBO Customer 2801 Market Street St. Louis, MO 63103-2523 6.9544% Morgan Stanley & Company Harborside Financial Center Plaza 2 - 3rd Floor Jersey City, NJ 07311 6.4439% Class D Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 9.1687% National Financial Services LLC FBO Customers Attn: Mutual Funds Department - 4th Floor 499 Washington Boulevard Jersey City, NJ 07310-0000 6.5385% Class I Merrill Lynch, Pierce, Fenner & Smith, Incorporated FBO Customers Attn: Fund Administration 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 37.8328% National Financial Services LLC FBO Customers Attn: Mutual Funds Department - 4th Floor 499 Washington Boulevard Jersey City, NJ 07310-0000 34.0859% First Clearing, LLC FBO Customer 2801 Market Street St. Louis, MO 63103-2523 17.6950% Class Y SEI Private Trust Company Attn: Mutual Funds 1 Freedom Valley Drive Oaks, PA 19456-9989 99.0131% March 6, 2014 SDBF Class D Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 33.1149% St. Nicholas Music Inc. 1619 Broadway – Suite 601 New York, NY 10019-7478 20.0104% Class I The Bank of New York Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive - Suite 102 AIM # 195-0100 Newark, DE 19711 100.0000% Class Y The Bank of New York Mellon Corporation MBC Investments Corporation 100 White Clay Center Drive - Suite 102 AIM # 195-0100 Newark, DE 19711 100.0000% Class Z Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 12.2615% Charles Schwab & Company Inc. Reinvest Account 101 Montgomery Street San Francisco, CA 94104-4151 11.0717% May 8, 2014 DTECM Administrative Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 62.5942% Morgan Stanley & Company Harborside Financial Center, Plaza 2 - 3rd Floor Jersey City, NJ 07311 30.8332% Institutional Boston & Co. 3 Mellon Bank Center Pittsburgh, PA 15259-0001 32.6265% Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 10.5666% Stifel, Nicolaus & Co. Inc. FBO Customers 500 North Broadway Saint Louis, MO 63102-2110 9.6496% Wells Fargo Bank Attn: Cash Sweep Department 733 Marquette Avenue Minneapolis, MN 55402-2309 7.9147% Bank of Hawaii P.O. Box 1930 Honolulu, HI 96805-1930 6.2337% Investor Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 48.8262% Hare & Co. C/O Bank of New York 111 Sanders Creek Parkway East Syracuse, NY 13057-1381 38.7520% Participant Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 61.6181% Saturn & Co. C/O Investors Bank & Trust Company 1200 Crown Colony Drive Quincy, MA 02169-0938 17.5562% Laba & Co. 135 South Lasalle Street Chicago, IL 60603-4177 11.1297% Bayterra & Co. C/O State Street Corporation 1200 Crown Colony Drive Quincy, MA 02169-0938 8.0524% May 8, 2014 DCAAMT Administrative Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 100.0000% Institutional Capinco C/O U.S. Bank Attn: Susan Serio P.O. Box 1787 Milwaukee, WI 53201-1787 51.4543% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 14.8940% Stifel, Nicolaus & Co. Inc. FBO Customers 500 North Broadway Saint Louis, MO 63102-2110 11.8135% Wells Fargo Securities, LLC Attn: Money Funds 1525 West WT Harris Boulevard, Building 1B1 Charlotte, NC 28262-8522 8.2499% Wells Fargo Bank Attn: Cash Sweep Department 733 Marquette Avenue Minneapolis, MN 55402-2309 5.6801% Trust Management Network LLC FBO Client Banks 4849 Greenville Avenue, Suite 1450 Dallas, TX 75206-4165 5.4002% Investor Stifel, Nicolaus & Co. Inc. FBO Customers 500 North Broadway Saint Louis, MO 63102-2110 89.9590% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 7.9606% Participant First Republic Bank Investment Division 111 Pine Street San Francisco, CA 94111-5628 97.7912% May 8, 2014 DNYAMT Administrative Pershing LLC FBO Customers Attn: Cash Management Department One Pershing Plaza Jersey City, NJ 07399-0001 100.0000% Classic The Bank of New York Mellon C/O The Durst Organization 1 Bryant Park, Floor 49 New York, NY 10036-6739 98.1270% Institutional Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 55.9449% UBS WM USA 499 Washington Boulevard Jersey City, NJ 07310-1995 14.7496% Mac & Co. P.O. Box 534005 Pittsburgh, PA 15253-4005 11.7549% Marcus Adler Gloves 32 West 39th Street New York, NY 10018-3810 5.4950% Investor Mac & Co. P.O. Box 534005 Pittsburgh, PA 15253-4005 86.8873% Pershing LLC FBO Customers Attn: Cash Management Department One Pershing Plaza Jersey City, NJ 07399-0001 6.7290% SEI Private Trust Company Attn: Mutual Funds 1 Freedom Valley Drive Oaks, PA 19456-9989 5.2949% May 8, 2014 DTACM Administrative Pershing LLC FBO Customers Attn: Cash Management Department One Pershing Plaza Jersey City, NJ 07399-0001 26.7910% Bost & Co. 525 William Penn Place Pittsburgh, PA 15219-1707 21.5483% Hare & Co. C/O Bank of New York 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1381 8.6380% Institutional Boston & Co. 3 Mellon Bank Center Pittsburgh, PA 15259-0001 45.7274% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 16.6241% State Street Bank & Trust FBO Cash Sweep Clients MF 1776 Heritage Drive Quincy, MA 02171-2119 14.4244% Investor Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 30.0729% Mellon Financial Corporation Attn: AIS Operations Mellon Client Service Center 500 Ross Street, Room 154-0980 Pittsburgh, PA 15262-0001 26.7390% Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 21.3495% Bank of Utah 200 East South Temple, Suite 210 Salt Lake City, UT 84111-1346 7.1009% Peoples United Bank Attn: Trust Operations P.O. Box 2052 Burlington, VT 05402-0820 5.4306% Bank of Hawaii P.O. Box 1930 Honolulu, HI 96805-1930 5.0056% Participant Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 55.1532% Jefferies LLC FBO 101 Hudson Street - 11th Floor Jersey City, NJ 07302-3915 29.7661% Select Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 72.2151% Band & Co. C/O U.S. Bank 1555 North Rivercenter Drive, Suite 302 Milwaukee, WI 53212-3958 27.7849% Service Hare & Co. C/O Bank of New York Short Term Investment Funds 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 76.6354% Reliance Trust Co. II 1100 Abernathy Road Atlanta, GA 30328-5620 19.3452% May 8, 2014 DTPCM Administrative Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 78.7176% Hare & Co. C/O Bank of New York 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 11.9039% First Republic Bank Investment Division 111 Pine Street San Francisco, CA 94111-5628 7.0126% Agency Hare & Co. C/O Bank of New York 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 18.3254% Cadence Bank 2800 Post Oak Boulevard, Suite 3800 Houston, TX 77056-6170 14.4807% CTCNA As Agent for Dow Chemical/ROHM & HAAS Attn: Janice Wilks 480 Washington Boulevard, Floor 29 Jersey City, NJ 07310-2053 11.9724% Howard Jeffrey Fogel Trust Jeffrey Fogel, Trustee Rydal, PA 7.6454% Myles R. Itkin & Francis R. Itkin New York, NY 6.8154% Anne B. Keating New York, NY 5.9685% Institutional Boston & Co. 525 William Penn Place Pittsburgh, PA 15219-1707 43.3146% Hare & Co. C/O Bank of New York 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1381 33.3659% Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 5.1968% Investor Pershing LLC FBO Customers One Pershing Plaza Jersey City, NJ 07399-0001 32.4285% Hare & Co. C/O Bank of New York 111 Sanders Creek Parkway - 2nd Floor East Syracuse, NY 13057-1382 13.4822% Participant First Republic Bank Investment Division 111 Pine Street San Francisco, CA 94111-5628 14.5284% Saturn & Co. C/O Investors Bank & Trust Company 1200 Crown Colony Drive Quincy, MA 02169-0938 12.3465% Harvest MLP Income Fund II LLC C/O Harvest Fund Advisors LLC 100 West Lancaster Avenue, Suite 200 Wayne, PA 19087-4038 11.7401% Typhoonbass and Co. C/O State Street Bank 1200 Crown Colony Drive Attn: Mutual Funds Quincy, MA 02169-0938 11.0887% Stifel, Nicolaus & Co. Inc. FBO Customers 500 North Broadway Saint Louis, MO 63102-2110 8.5289% February 4, 2014 WDMMF First Clearing, LLC FBO Clients One North Jefferson St. Louis, MO 63103 5.9252% April 8, 2014 DF The Vanguard Fiduciary Trust Company P.O. Box 2600 Valley Forge, PA 19482-2600 18.8793% September 3, 2013 DTCF Class A Pershing LLC P.O. Box 2052 Jersey City, NJ 07303-2052 12.9230% National Financial Services LLC FBO Customers Attn:Mutual Funds Department - 4th Floor Jersey City, NJ 07310-0000 7.8681% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 6.1314% Hartford Life Insurance Company Separate Account DC III Attn: UIT Operations P.O. Box 2999 Hartford, CT 06104-2999 5.6201% Morgan Stanley & Company Harborside Financial Center, Plaza 2 - 3rd Floor Jersey City, NJ 07311 5.1240% Class C Merrill Lynch, Pierce, Fenner & Smith, Incorporated FBO Customers Attn: Fund Administration 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 35.8404% Morgan Stanley & Company Harborside Financial Center, Plaza 2 - 3rd Floor Jersey City, NJ 07311 27.3418% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 5.4185% Class I SEI Private Trust Company C/O The Bank of New York Mellon Corporation Attn: Mutual Funds 1 Freedom Valley Drive Oaks, PA 19456-9989 38.9670% Merrill Lynch, Pierce, Fenner & Smith, Incorporated FBO Customers Attn: Fund Administration 4800 Deer Lake Drive East - 3rd Floor Jacksonville, FL 32246-6484 20.6565% Morgan Stanley & Company Harborside Financial Center, Plaza 2 - 3rd Floor Jersey City, NJ 07311 16.1713% First Clearing, LLC 2801 Market Street St. Louis, MO 63103-2523 8.6237% Class Z None Certain shareholders of a fund may from time to time own or control a significant percentage of the fund's shares ("Large Shareholders").Large Shareholders may include, for example, institutional investors, funds of funds, affiliates of the Manager, and discretionary advisory clients whose buy-sell decisions are controlled by a single decision-maker, including separate accounts and/or funds managed by the Manager or its affiliates.Large Shareholders may redeem all or a portion of their shares of a fund at any time or may be required to redeem all or a portion of their shares in order to comply with applicable regulatory restrictions (including, but not limited to, restrictions that apply to U.S. banking entities and their affiliates, such as the Manager).Redemptions by Large Shareholders of their shares of a fund may force the fund to sell securities at an unfavorable time and/or under unfavorable conditions, or sell more liquid assets of the fund, in order to meet redemption requests.These sales may adversely affect a fund's NAV and may result in increasing the fund's liquidity risk, transaction costs and/or taxable distributions. PART II HOW TO BUY SHARES See "Additional Information About How to Buy Shares" in Part III of this SAI for general information about the purchase of fund shares. Cash Management Funds.Institutions purchasing shares of each fund have agreed to transmit copies of the fund's prospectuses and all relevant fund materials, including proxy materials, to each individual or entity for whose account the shares were purchased, to the extent required by law. CitizensSelect Prime Money Market Fund and CitizensSelect Treasury Money Market Fund.The fund is sold exclusively to Citizens, and certain other institutional investors, acting for themselves, or in a fiduciary, advisory, agency, brokerage, custodial or similar capacity.Fund shares may not be purchased directly by individuals, although Citizens, and certain other approved institutions, may purchase shares for accounts maintained by individuals.Generally, investors will be required to open a single master account with the fund for all purposes.In certain cases, the fund may require investors to maintain separate master accounts for shares held by the investor (i) for its own account, for the account of other institutions and for accounts for which the institution acts as a fiduciary, and (ii) for accounts for which the investor acts in some other capacity.These omnibus accounts will be registered in nominee name for the benefit of the clients of Citizens or other approved institutions purchasing fund shares.Citizens and other approved institutions will provide omnibus account services pursuant to an agreement with the fund.Such services may include aggregating and processing purchase and redemption requests, transmitting funds for the purchase of shares to the fund, transmitting redemption proceeds to redeeming beneficial owners of the shares, maintaining records of fund shares transactions, preparing shareholder statements, and such other related services as the fund may reasonably request, other than those provided pursuant to the fund's Administrative Services Plan. Investment Minimums CitizensSelect Prime Money Market Fund and CitizensSelect Treasury Money Market Fund.The minimum initial investment for each class is $1 billion, unless the investor has invested at least $1 billion in the aggregate among any classes of shares of one of these two funds, in which case there would be no minimum initial investment amount for the other fund, or the investor has, in the opinion of the Distributor, adequate intent and availability of funds to reach a future aggregate level of investment of $1 billion among any classes of shares of these funds. Cash Management Funds, CitizensSelect Prime Money Market Fund and CitizensSelect Treasury Money Market Fund.The minimum initial investment requirements apply to fund board members who elect to have all or a portion of their compensation for serving in that capacity automatically invested in the fund. There is no minimum for subsequent purchases. Funds other than the Cash Management Funds, CitizensSelect Prime Money Market Fund and CitizensSelect Treasury Money Market Fund.The minimum initial investment for each fund, except Dreyfus Inflation Adjusted Securities Fund (Class I), Dreyfus Liquid Assets (Class 2), Dreyfus Short Term Income Fund (Class P) and the Institutional Money Funds, is $1,000 for full-time or part-time employees of the Manager or any of its affiliates, directors of the Manager, board members of a fund advised by the Manager, or the spouse or minor child of any of the foregoing.The minimum initial investment for each fund, except Dreyfus Inflation Adjusted Securities Fund (Class I), Dreyfus Liquid Assets (Class 2), Dreyfus Short-Intermediate Municipal Bond Fund (Class A), Dreyfus Short Term Income Fund (Class P) and the Institutional Money Funds, is $50 for full-time or part-time employees of the Manager or any of its affiliates who elect to have a portion of their pay directly deposited into their fund accounts. Shares of each fund, except Dreyfus Inflation Adjusted Securities Fund (Class I), Dreyfus Liquid Assets (Class 2), Dreyfus Short Term Income Fund (Class P) and the Institutional Money Funds, are offered without regard to the minimum initial or subsequent investment requirements to investors purchasing fund shares through wrap fee accounts or other fee based programs. Shares of each fund, except Dreyfus Inflation Adjusted Securities Fund (Class I), Dreyfus Liquid Assets (Class 2), Dreyfus Short-Intermediate Municipal Bond Fund (Class A), Dreyfus Short Term Income Fund (Class P) and the Institutional Money Funds, are offered without regard to the minimum initial investment requirements to fund board members who elect to have all or a portion of their compensation for serving in that capacity automatically invested in the fund. Each fund, except Dreyfus Liquid Assets (Class 2), Dreyfus Short-Intermediate Municipal Bond Fund and the Institutional Money Funds, reserves the right to offer fund shares without regard to minimum purchase requirements to government-sponsored programs or to employees participating in certain Retirement Plans or other programs where contributions or account information can be transmitted in a manner and form acceptable to the fund. Dreyfus Institutional Preferred Money Market Fund's and Dreyfus Institutional Preferred Plus Money Market Fund's minimum initial investment requirement will be waived in connection with investments in the fund by other funds managed by the Manager. Information Pertaining to Purchase Orders Holders of Classic shares of Dreyfus New York AMT-Free Municipal Cash Management who received their shares in exchange for Classic shares of the BNY Hamilton New York AMT-Free Municipal Money Fund ("New York AMT-Free Predecessor Fund") in connection with the reorganization of the New York AMT-Free Predecessor Fund also may purchase additional Classic shares of Dreyfus New York AMT-Free Municipal Cash Management by check, wire or Dreyfus TeleTransfer Privilege, or through Dreyfus Automatic Asset Builder®, Dreyfus Payroll Savings Plan or Dreyfus Government Direct Deposit Privilege as described under "Additional Information About Shareholder Services" in Part III of this SAI. Holders of Classic shares of Dreyfus Institutional Reserves Money Fund or Classic shares of Dreyfus Institutional Reserves Treasury Fund who received their shares in exchange for Classic shares of the relevant BNY Hamilton Fund in connection with the reorganization of BNY Hamilton Funds may purchase additional Classic shares of the relevant fund by check, wire or Dreyfus TeleTransfer Privilege or through Dreyfus Automatic Asset Builder®, Dreyfus Payroll Savings Plan or Dreyfus Government Direct Deposit Privilege as described under "Additional Information About Shareholder Services" in Part III of this SAI. CitizensSelect Treasury Money Market Fund.Orders for shares placed between 3:00 p.m. and 5:00 p.m. will not be accepted and executed, and notice of the purchase order being rejected will be given to the institution placing the order, and any funds received will be returned promptly to the sending institution. Dreyfus TeleTransfer Privilege Dreyfus New York AMT-Free Municipal Cash Management (Classic shares only).The Dreyfus TeleTransfer Privilege is offered to holders of Classic shares who received their shares in exchange for Classic shares of the New York AMT-Free Predecessor Fund in connection with the reorganization of the New York AMT-Free Predecessor Fund. Funds other than the Cash Management Funds.You may purchase shares of each fund except Dreyfus Liquid Assets (Class 2) and the Institutional Money Funds (excluding Classic shares) by telephone or online if you have supplied the necessary information on the Account Application or have filed a Shareholder Services Form with the Transfer Agent.The proceeds will be transferred between the bank account designated in one of these documents and your fund account.Only a bank account maintained in a domestic financial institution which is an ACH member may be so designated. Information Regarding the Offering of Share Classes Funds other than the Cash Management Funds.The share classes of each fund with more than one class are offered as described in the relevant fund's prospectus and as follows: On March 13, 2012, outstanding Class B shares of Dreyfus Intermediate Term Income Fund, Dreyfus Natural Resources Fund and The Dreyfus Third Century Fund converted to Class A shares. On March 13, 2012, outstanding Class B shares of Dreyfus Short-Intermediate Municipal Bond Fund and Dreyfus Short Term Income Fund converted to Class D shares. Class I shares of Dreyfus Natural Resources Fund and Dreyfus Inflation Adjusted Securities Fund are offered to certain other funds in The Dreyfus Family of Funds. Holders of Class I shares of The Dreyfus Third Century Fund who have held their shares since June 5, 2003 may continue to purchase Class I shares of the fund for their existing accounts whether or not they would otherwise be eligible to do so. Class Z shares of The Dreyfus Third Century Fund are offered to those shareholders of the fund whose fund account existed on August 30, 1999 and continues to exist at the time of purchase of the Class Z shares.In addition, certain broker-dealers and other financial institutions maintaining accounts in the fund on August 30, 1999 may open new accounts in Class Z shares of the fund on behalf of Retirement Plans and "wrap accounts" or similar programs.Class Z shares generally are not available for new accounts. Class 2 shares of Dreyfus Liquid Assets are offered only to clients of certain Service Agents that have entered into an agreement with the Distributor.Class 2 shares may not be purchased directly by individuals, although Service Agents may purchase shares for accounts maintained by individuals. Prior to February 4, 2009, Dreyfus Natural Resources Fund and The Dreyfus Third Century Fund offered Class T shares. Class A General information about the public offering price of Class A shares of the Multi-Class Funds can be found in Part III of this SAI under "Additional Information About How to Buy Shares—Class A."The public offering price for Class A shares of each of Dreyfus Short-Intermediate Municipal Bond Fund and Dreyfus Intermediate Term Income Fund is the net asset value per share of that class, plus a sales load as shown below: Dreyfus Short-Intermediate Municipal Bond Fund Total Sales Load*—Class A Shares Amount of Transaction As a % of offering price per share As a % of net asset value per share Dealers' reallowance as a % of offering price Less than $100,000 $100,000 to less than $250,000 $250,000 to less than $500,000 $500,000 to less than $1,000,000 $1,000,000 or more -0- -0- -0- * Due to rounding, the actual sales load you pay may be more or less than that calculated using these percentages. Dreyfus Intermediate Term Income Fund Total Sales Load*—Class A Shares Amount of Transaction As a % of offering price per share As a % of net asset value per share Dealers' reallowance as a % of offering price Less than $50,000 $50,000 to less than $100,000 $100,000 to less than $250,000 $250,000 to less than $500,000 $500,000 to less than $1,000,000 $1,000,000 or more -0- -0- -0- * Due to rounding, the actual sales load you pay may be more or less than that calculated using these percentages. Class A shares of Multi-Class Funds, including Dreyfus Short-Intermediate Municipal Bond Fund and Dreyfus Intermediate Term Income Fund, purchased without an initial sales load as part of an investment of $1,000,000 or more may be assessed at the time of redemption a 1% CDSC if redeemed within one year of purchase.The Distributor may pay Service Agents an up-front commission of up to 1% of the net asset value of Class A shares purchased by their clients as part of a $1,000,000 or more investment in Class A shares that are subject to a CDSC.If the Service Agent waives receipt of such commission, the CDSC applicable to such Class A shares will not be assessed at the time of redemption. Right of Accumulation Dreyfus Short-Intermediate Municipal Bond Fund.Reduced sales loads apply to any purchase of Class A shares of the fund by you and any related Purchaser where the aggregate investment including such purchase is $100,000 or more.If, for example, you previously purchased and still hold Eligible Shares, or combination thereof, with an aggregate current value of $90,000 and subsequently purchase Class A shares of the fund having a current value of $20,000, the sales load applicable to the subsequent purchase would be reduced to 2.0% of the offering price.All present holdings of Eligible Shares may be combined to determine the current offering price of the aggregate investment in ascertaining the sales load applicable to each subsequent purchase. HOW TO REDEEM SHARES See "Additional Information About How to Redeem Shares" in Part III of this SAI for general information about the redemption of fund shares. Fund Services* Dreyfus California AMT-Free Municipal Cash Management Dreyfus Cash Management Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Municipal Cash Management Plus Dreyfus New York Municipal Cash Management Dreyfus Tax Exempt Cash Management Dreyfus Treasure Prime Cash Management Dreyfus Treasury & Agency Cash Management Redemption through an Authorized Entity Wire Redemption Privilege Dreyfus Inflation Adjusted Securities Fund Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Redemption through Compatible Automated Facilities Wire Redemption Privilege CitizensSelect Prime Money Market Fund CitizensSelect Treasury Money Market Fund Dreyfus Institutional Cash Advantage Fund Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Plus Money Market Fund Redemption through Compatible Automated Facilities Wire Redemption Privilege Dreyfus Institutional Reserves Money Fund Dreyfus Institutional Reserves Treasury Fund Dreyfus Institutional Reserves Treasury Prime Fund Dreyfus TeleTransfer Privilege (Classic shares only) Redemption through Compatible Automated Facilities Wire Redemption Privilege Dreyfus Intermediate Term Income Fund Checkwriting Privilege (Class A only)** Dreyfus TeleTransfer Privilege Reinvestment Privilege Redemption through an Authorized Entity Wire Redemption Privilege Dreyfus Liquid Assets Checkwriting Privilege (Class 1 only) Dreyfus TeleTransfer Privilege (Class 1 only) Wire Redemption Privilege Dreyfus Natural Resources Fund Dreyfus Strategic Beta Emerging Markets Equity Fund Dreyfus Strategic Beta Global Equity Fund Dreyfus Strategic Beta U.S. Equity Fund Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege Dreyfus New York AMT-Free Municipal Cash Management Dreyfus TeleTransfer Privilege (certain Classic shares only)*** Redemption through an Authorized Entity Wire Redemption Privilege Dreyfus Worldwide Dollar Money Market Fund Checkwriting Privilege Dreyfus TeleTransfer Privilege Wire Redemption Privilege Dreyfus Short-Intermediate Municipal Bond Fund Checkwriting Privilege (Class A and D only) Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Reinvestment Privilege Wire Redemption Privilege Dreyfus Short Duration Bond Fund Dreyfus Short Term Income Fund Checkwriting Privilege (Class D and Z only) Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Wire Redemption Privilege The Dreyfus Fund Incorporated Dreyfus TeleTransfer Privilege Redemption through an Authorized Entity Wire Redemption Privilege The Dreyfus Third Century Fund Dreyfus TeleTransfer Privilege Reinvestment Privilege Redemption through an Authorized Entity Redemption through Compatible Automated Facilities Wire Redemption Privilege * Institutional Direct accounts are not eligible for online services. ** Investors beneficially owning Institutional shares as of the date such shares were redesignated Class I shares and who continuously held fund shares since that date also are eligible for the Checkwriting Privilege. *** The Dreyfus TeleTransfer Privilege is offered to holders of Classic shares of Dreyfus New York AMT-Free Municipal Cash Management who received their shares in exchange for Classic shares of the New York AMT-Free Predecessor Fund in connection with the reorganization of the New York AMT-Free Predecessor Fund.There is a $100,000 per day limit on redemption requests made online through www.dreyfus.com or through the Dreyfus Express® voice-activated account access system. Cash Management Funds and Institutional Money Funds.Each fund ordinarily will make payment for shares on the same or next business day after receipt by Dreyfus Investments Division or other authorized entity of a redemption request in proper form. Wire Redemption Privilege Cash Management Funds.Except for Dreyfus New York AMT-Free Municipal Cash Management (Classic shares), by using this privilege the investor authorizes the Transfer Agent to act on telephone redemption instructions from any person representing himself or herself to be an authorized representative of the investor, and reasonably believed by the Transfer Agent to be genuine.Redemption proceeds will be transferred by Federal Reserve wire only to a bank that is a member of the Federal Reserve System. Dreyfus New York AMT-Free Municipal Cash Management (Classic shares only).For holders of Classic shares who received their shares in exchange for Classic shares of the New York AMT-Free Predecessor Fund in connection with the reorganization of the New York AMT-Free Predecessor Fund, there is a $100,000 per day limit on redemption requests made online through www.dreyfus.com or through the Dreyfus Express® voice-activated account access system. Institutional Money Funds (excluding Classic shares).By using this privilege the investor authorizes the fund and the Transfer Agent to act on telephone redemption instructions from any person representing himself or herself to be an authorized representative of the investor, and reasonably believed by the fund or the Transfer Agent to be genuine.Redemption proceeds will be transferred by Federal Reserve wire only to a bank that is a member of the Federal Reserve System. Dreyfus Institutional Preferred Money Market Fund and Dreyfus Institutional Preferred Plus Money Market Fund.The fund reserves the right to refuse any request made by telephone and may limit the amount involved or the number of telephone redemptions.This privilege may be modified or terminated at any time by the Transfer Agent or the fund.Shares for which certificates have been issued may not be redeemed by telephone. SHAREHOLDER SERVICES The following shareholder services apply to the funds.See "Additional Information About Shareholder Services" in Part III of this SAI for more information. Fund Services* Dreyfus Intermediate Term Income Fund Dreyfus Natural Resources Fund Dreyfus Strategic Beta Emerging Markets Equity Fund Dreyfus Strategic Beta Global Equity Fund Dreyfus Strategic Beta U.S. Equity Fund The Dreyfus Third Century Fund Fund Exchanges Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder® Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan Letter of Intent Corporate Pension/Profit-Sharing and Retirement Plans CitizensSelect Prime Money Market Fund† CitizensSelect Treasury Money Market Fund† Dreyfus California AMT-Free Municipal Cash Management Dreyfus Cash Management Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Institutional Cash Advantage Fund Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Preferred Plus Money Market Fund Dreyfus Institutional Reserves Treasury Prime Fund Dreyfus Municipal Cash Management Plus Dreyfus New York Municipal Cash Management Dreyfus Tax Exempt Cash Management Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Fund Exchanges1 Dreyfus Auto-Exchange Privilege2 Dreyfus Short Term Income Fund The Dreyfus Fund Incorporated Fund Exchanges3 Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder® Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan4 Dreyfus Dividend Options Automatic Withdrawal Plan Corporate Pension/Profit-Sharing and Retirement Plans Dreyfus Liquid Assets Dreyfus Short Duration Bond Fund Dreyfus Worldwide Dollar Money Market Fund Fund Exchanges5 Dreyfus Auto-Exchange Privilege5 Dreyfus Automatic Asset Builder®6 Dreyfus Government Direct Deposit Privilege6 Dreyfus Payroll Savings Plan6 Dreyfus Dividend Options6 Automatic Withdrawal Plan6 Corporate Pension/Profit-Sharing and Retirement Plans Dreyfus Institutional Reserves Money Fund Dreyfus Institutional Reserves Treasury Fund Dreyfus New York AMT-Free Municipal Cash Management Fund Exchanges Dreyfus Auto-Exchange Privilege7 Dreyfus Automatic Asset Builder8 Dreyfus Government Direct Deposit Privilege8 Dreyfus Payroll Savings Plan8 Automatic Withdrawal Plan8 Dreyfus Inflation Adjusted Securities Fund Fund Exchanges9 Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder® Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan Dreyfus Short-Intermediate Municipal Bond Fund Fund Exchanges10 Dreyfus Auto-Exchange Privilege Dreyfus Automatic Asset Builder® Dreyfus Government Direct Deposit Privilege Dreyfus Payroll Savings Plan Dreyfus Dividend Options Automatic Withdrawal Plan Letter of Intent * Class Y shares (offered by certain funds) only have the Fund Exchanges shareholder service, as described below.Institutional Direct accounts are not eligible for online services. † Citizens and other approved institutions may not make these services available. 1 Prime shares of Dreyfus Institutional Preferred Money Market Fund may be exchanged for shares of Dreyfus Institutional Preferred Plus Money Market Fund, and shares of Dreyfus Institutional Preferred Plus Money Market Fund may be exchanged for Prime shares of Dreyfus Institutional Preferred Money Market Fund.For holders of Dreyfus Institutional Cash Advantage Fund, shares may be exchanged for shares of a corresponding class of any of the Dreyfus Cash Management Funds. 2 For holders of shares of both Dreyfus Institutional Preferred Money Market Fund and Dreyfus Institutional Preferred Plus Money Market Fund, the privilege operates between Prime shares of Dreyfus Institutional Preferred Money Market Fund and shares of Dreyfus Institutional Preferred Plus Money Market Fund (or vice versa).Holders of shares of Dreyfus Institutional Cash Advantage Fund may purchase, in exchange for shares of one class of the fund, shares of a corresponding class of any of the Dreyfus Cash Management Funds. 3 For Dreyfus Short Term Income Fund, Class D and Class P shares may be exchanged for shares of any class of another fund in the Dreyfus Family of Funds open to direct investment by individuals. 4 For Dreyfus Short Term Income Fund, applies only to Class D shares. 5 Holders of Class 2 shares of Dreyfus Liquid Assets should contact their Service Agent for information. 6 For Dreyfus Liquid Assets, applies only to Class 1 shares. 7 Holders of Classic shares may purchase, in exchange for Classic shares, shares of certain funds in the Dreyfus Family of Funds of which the investor is a shareholder. 8 For Dreyfus Institutional Reserves Money Fund and Dreyfus Institutional Reserves Treasury Fund, applies only to Classic shares received in exchange for Classic shares of the relevant BNY Hamilton Fund in connection with the reorganization of such BNY Hamilton Fund.Available only to holders of Classic Shares of Dreyfus New York AMT-Free Municipal Cash Management who received their shares in exchange for Classic Shares of the New York AMT-Free Predecessor Fund in connection with the reorganization of the New York AMT-Free Predecessor Fund. 9 Investor shares and Class I shares may be exchanged for shares of any class of another fund in the Dreyfus Family of Funds open to direct investment by individuals. 10 Class D shares may be exchanged for shares of any class of another fund in the Dreyfus Family of Funds open to direct investment by individuals. Fund Exchanges Cash Management Funds.Shares of one class of a fund may be exchanged for shares of the same class of another fund or of Dreyfus Institutional Cash Advantage Fund.In addition, Classic Shares of Dreyfus New York AMT-Free Municipal Cash Management may be exchanged for shares of certain other funds in the Dreyfus Family of Funds.An investor who wishes to redeem shares of one class of shares and purchase shares of another class of shares of a fund identified above should contact Dreyfus Investments Division by calling 1-800-346-3621. Dreyfus Auto-Exchange Privilege Cash Management Funds.Dreyfus Auto-Exchange Privilege permits an investor to purchase, in exchange for shares of one class of a fund, shares of the same class of another fund or of Dreyfus Institutional Cash Advantage Fund.In addition, holders of Classic Shares of Dreyfus New York AMT-Free Municipal Cash Management may purchase, in exchange for Classic Shares, shares of certain other funds in the Dreyfus Family of Funds of which the investor is a shareholder. DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS The following Plans apply to the funds.See "Additional Information About Distribution Plans, Service Plans and Shareholder Services Plans" in Part III of this SAI for more information about the Plans. Fund Class(es)* Plan (12b-1 or servicing)** Key Features*** CitizensSelect Prime Money Market Fund CitizensSelect Treasury Money Market Fund Class C Distribution Plan (12b-1) The fund pays the Distributor 0.25% for distributing, advertising and marketing this class of shares. The Distributor may pay all or a part of the fees paid pursuant to the Distribution Plan to Citizens or other approved institutions that have purchased this class of shares for the benefit of others. CitizensSelect Prime Money Market Fund CitizensSelect Treasury Money Market Fund Class D Distribution Plan (12b-1) The fund pays the Distributor 0.65% for distributing, advertising and marketing this class of shares.The Distributor may pay all or a part of the fees paid pursuant to the Distribution Plan to Citizens or other approvedinstitutions that have purchased this class of shares for the benefit of others. Dreyfus California AMT-Free Municipal Cash Management Dreyfus Cash Management Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Municipal Cash Management Plus Dreyfus New York AMT-Free Municipal Cash Management Dreyfus New York Municipal Cash Management Dreyfus Tax Exempt Cash Management Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Agency Administrative Classic Investor Participant Premier Service Select Service Plan (12b-1) The fund pays the Distributor fees as disclosed in the prospectus for distributing these classes of shares, for advertising and marketing and for providing certain services to shareholders of these classes, including answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.Pursuant to the Plan, the Distributor may make payments to Service Agents in respect to these services.Generally, a Service Agent may provide holders of these shares a consolidated statement, checkwriting privileges, automated teller machine access, and bill paying services. Dreyfus Intermediate Term Income Fund Dreyfus Natural Resources Fund Dreyfus Strategic Beta Emerging Markets Equity Fund Dreyfus Strategic Beta Global Equity Fund Dreyfus Strategic Beta U.S. Equity Fund The Dreyfus Third Century Fund Class C Distribution Plan (12b-1) The fund pays the Distributor 0.75% for distributing these shares.The Distributor may pay one or more Service Agents in respect of advertising, marketing and other distribution services, and determines the amounts, if any, to be paid to Service Agents and the basis on which such payments are made. Dreyfus Inflation Adjusted Securities Fund Dreyfus Intermediate Term Income Fund Dreyfus Liquid Assets Dreyfus Natural Resources Fund Dreyfus Strategic Beta Emerging Markets Equity Fund Dreyfus Strategic Beta Global Equity Fund Dreyfus Strategic Beta U.S. Equity Fund Dreyfus Short-Intermediate Municipal Bond Fund Dreyfus Short Term Income Fund The Dreyfus Third Century Fund Class A Class C Class 1 Class P Investor Shareholder Services Plan (servicing) The fund pays the Distributor 0.25% for the provision of certain services to the shareholders of these classes.Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.Pursuant to the Plan, the Distributor may make payments to certain Service Agents in respect of these services. Dreyfus California AMT-Free Municipal Cash Management Dreyfus Cash Management Dreyfus Government Cash Management Dreyfus Government Prime Cash Management Dreyfus Municipal Cash Management Plus Dreyfus New York AMT-Free Municipal Cash Management Dreyfus New York Municipal Cash Management Dreyfus Short Duration Bond Fund The Dreyfus Third Century Fund Dreyfus Tax Exempt Cash Management Dreyfus Treasury & Agency Cash Management Dreyfus Treasury Prime Cash Management Class Z Institutional Shareholder Services Plan (servicing) The fund reimburses the Distributor an amount not to exceed 0.25% for certain allocated expenses of providing personal services and/or maintaining shareholder accounts; these services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. Dreyfus Worldwide Dollar Money Market Fund N/A Shareholder Services Plan (servicing) The fund reimburses the Distributor an amount not to exceed 0.25% for certain allocated expenses of providing personal services and/or maintaining shareholder accounts; these services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. Dreyfus Short Term Income Fund Class D Shareholder Services Plan (servicing) The fund pays the Distributor 0.20% for the provision of certain services to the shareholders of this class.Services may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to certain Service Agents in respect of these services. Dreyfus Short-Intermediate Municipal Bond Fund Class D Service Plan (12b-1) The fund pays the Distributor 0.10% for distributing these shares, servicing shareholder accounts and advertising and marketing.The Distributor may pay one or more Service Agents in respect of shares owned by shareholders with whom the Service Agent has a servicing relationship or for whom the Service Agent is the dealer or holder of record and determines the amounts, if any, to be paid to Service Agents and the basis on which such payments are made.Pursuant to the Plan, Class D shares bear (i) the costs of preparing, printing and distributing prospectuses and SAIs used other than for regulatory purposes or distribution to existing shareholders, and (ii) the costs associated with implementing and operating the Plan (such as costs of printing and mailing service agreements), the aggregate of such amounts not to exceed in any fiscal year of the fund the greater of $100,000 or .005%. Dreyfus Short Duration Bond Fund Class D Service Plan (12b-1) The fund pays the Distributor 0.25% for distributing these shares, servicing shareholder accounts and advertising and marketing.The Distributor may pay one or more Service Agents in respect of shares owned by shareholders with whom the Service Agent has a servicing relationship or for whom the Service Agent is the dealer or holder of record and determines the amounts, if any, to be paid to Service Agents and the basis on which such payments are made. Dreyfus Institutional Cash Advantage Fund Dreyfus Institutional Preferred Money Market Fund Dreyfus Institutional Reserves Money Fund Dreyfus Institutional Reserves Treasury Fund Dreyfus Institutional Reserves Treasury Prime Fund Administrative Advantage Investor Advantage Participant Advantage Reserve Hamilton Agency Premier Classic Service Plan (12b-1) The fund pays the Distributor fees as disclosed in the prospectus for distributing these shares, for advertising and marketing and for providing certain services to shareholders of these classes.Services include answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts.The Distributor may make payments to certain Service Agents in respect of these services.Generally, the Service Agent will provide (1) holders of Administrative Advantage, Investor Advantage or Participant Advantage shares with a consolidated statement; (2) holders of Investor Advantage or Participant Advantage shares checkwriting privileges; and (3) holders of Participant Advantage shares with automated teller machine access and bill paying services.Generally, the Service Agent may provide holders of Reserve, Hamilton, Agency, Premier or Classic shares a consolidated statement, checkwriting privileges, automated teller machine access and bill paying services. * As applicable to the funds listed (not all funds have all classes shown). ** The parenthetical indicates whether the Plan is pursuant to Rule 12b-1 under the 1940 Act or is a type of servicing plan not adopted pursuant to Rule 12b-1. *** Amounts expressed as an annual rate as a percentage of the value of the average daily net assets attributable to the indicated class of fund shares or the fund, as applicable. INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS The following charts, which supplement and should be read together with the information in the prospectus, indicate some of the specific investments and investment techniques applicable to your fund.Additional policies and restrictions are described in the prospectus and below in the next section (see "Investment Restrictions").See "Additional Information About Investments, Investment Techniques and Risks" in Part III of this SAI for more information, including important risk disclosure, about the investments and investment techniques applicable to your fund. Funds other than Money Market Funds Fund Equity Securities1 IPOs U.S. Government Securities2 Corporate Debt Securities High Yield and Lower- Rated Securities3 Zero Coupon, Pay-in-Kind and Step-Up Securities Inflation-Indexed Securities (other than TIPS) Dreyfus Inflation Adjusted Securities Fund √ Dreyfus Intermediate Term Income Fund √ Dreyfus Natural Resources Fund √ √ √ Dreyfus Short Duration Bond Fund √ Dreyfus Short-Intermediate Municipal Bond Fund √ √ (municipal securities only) Dreyfus Short Term Income Fund √ Dreyfus Strategic Beta Emerging Markets Equity Fund √ Dreyfus Strategic Beta Global Equity Fund √ Dreyfus Strategic Beta U.S. Equity Fund √ The Dreyfus Fund Incorporated √ The Dreyfus Third Century Fund √ √ √ 1 Except as otherwise noted, (1) includes common and preferred stock, convertible securities and warrants and (2) each fund is limited to investing 5% of its net assets in warrants, except that this limitation does not apply to warrants purchased by a fund that are sold in units with, or attached to, other securities.The Dreyfus Third Century Fund may not purchase warrants in excess of 2% of its net assets.Dreyfus Strategic Beta Emerging Markets Equity Fund, Dreyfus Strategic Beta Global Equity Fund, Dreyfus Strategic Beta U.S. Equity Fund, The Dreyfus Fund Incorporated, Dreyfus Intermediate Term Income Fund, Dreyfus Short Duration Bond Fund and Dreyfus Short Term Income Fund are not subject to (2). For The Dreyfus Fund Incorporated, includes common stock and convertible securities. 2 For Dreyfus Natural Resources Fund and Dreyfus Short-Intermediate Municipal Bond Fund, see "Money Market Instruments" below. 3 Each of Dreyfus Intermediate Term Income Fund and Dreyfus Short Term Income Fund may invest up to 20% of its assets in fixed income securities rated below investment grade and as low as Caa by Moody's or CCC by S&P or Fitch or the unrated equivalent as determined by the Adviser. Dreyfus Short Duration Bond Fund may invest up to up to 5% of its assets in fixed-income securities rated below investment grade or the unrated equivalent as determined by the Adviser. Fund Variable and Floating Rate Securities Loans Mortgage-Related Securities Asset- Backed Securities Collateralized Debt Obligations Dreyfus Inflation Adjusted Securities Fund √ √ √ Dreyfus Intermediate Term Income Fund √ √ (up to 20% of net assets) √ √ √ Dreyfus Natural Resources Fund Dreyfus Short Duration Bond Fund √ √(up to 20% of net assets) √ √ Dreyfus Short-Intermediate Municipal Bond Fund √ √ (municipal securities only) Dreyfus Short Term Income Fund √ √ (up to 20% of net assets) √ √ √ Dreyfus Strategic Beta Emerging Markets Equity Fund √ Dreyfus Strategic Beta Global Equity Fund √ Dreyfus Strategic Beta U.S. Equity Fund √ The Dreyfus Fund Incorporated The Dreyfus Third Century Fund Fund Municipal Securities4 Funding Agreements REITs Money Market Instruments5 Foreign Securities6 Emerging Markets Depositary Receipts Sovereign Debt Obligations and Brady Bonds Dreyfus Inflation Adjusted Securities Fund √ Dreyfus Intermediate Term Income Fund √ Dreyfus Natural Resources Fund √ √ √ (up to 45% of assets) √ √ Dreyfus Short Duration Bond Fund √ (up to 30% of assets) √ (up to 5% of assets) √ Dreyfus Short-Intermediate Municipal Bond Fund √ √ Dreyfus Short Term Income Fund √ Dreyfus Strategic Beta Emerging Markets Equity Fund √ Dreyfus Strategic Beta Global Equity Fund √ Dreyfus Strategic Beta U.S. Equity Fund √ The Dreyfus Fund Incorporated √ √ (up to 20% of assets) √ √ The Dreyfus Third Century Fund √ √7 √ 4 Dreyfus Intermediate Term Income Fund and Dreyfus Short Term Income Fund each currently intends to invest no more than 25% of its assets in municipal securities; however, this percentage may be varied from time to time without shareholder approval. 5 Includes short-term U.S. Government securities, bank obligations, repurchase agreements and commercial paper.Except for Dreyfus Short-Intermediate Municipal Bond Fund, generally (1) when the Adviser determines that adverse market conditions exist, a fund may adopt a temporary defensive position and invest up to 100% of its assets in money market instruments, and (2) a fund also may purchase money market instruments when it has cash reserves or in anticipation of taking a market position.The Dreyfus Third Century Fund also may invest in corporate bonds under such circumstances but is limited to bank obligations issued in this country and those issued in dollar denominations by the foreign branches of U.S. banks.In addition, Dreyfus Inflation Adjusted Securities Fund, Dreyfus Intermediate Term Income Fund, Dreyfus Short Duration Bond Fund and Dreyfus Short Term Income Fund each may invest in money market instruments as part of its investment strategy. For Dreyfus Short-Intermediate Municipal Bond Fund, from time to time, on a temporary basis other than for temporary defensive purposes (but not to exceed 20% of the value of the fund's net assets) or for temporary defensive purposes, the fund may invest in taxable short-term investments ("Taxable Investments") consisting of:notes of issuers having, at the time of purchase, a quality rating within the two highest grades of a Rating Agency; obligations of the U.S. Government, its agencies or instrumentalities; commercial paper rated not lower than P-1 by Moody's, A-1 by S&P or F-1 by Fitch; certificates of deposit of U.S. domestic banks, including foreign branches or domestic banks, with assets of $1 billion or more; time deposits; bankers' acceptances and other short-term obligations and repurchase agreements in respect of any of the foregoing.Under normal market conditions, the fund anticipates that not more than 5% of the value of its total assets will be invested in any one category of Taxable Investments. 6 Dreyfus Intermediate Term Income Fund and Dreyfus Short Term Income Fund each may invest up to 30% of its total assets in fixed-income securities of foreign issuers, including those of issuers in emerging markets. 7 Does not include foreign government obligations and securities of supranational entities. Fund Eurodollar and Yankee Dollar Investments Investment Companies ETFs Exchange-Traded Notes Futures Transactions Options Transactions8 Dreyfus Inflation Adjusted Securities Fund √ √ √ Dreyfus Intermediate Term Income Fund √ Dreyfus Natural Resources Fund √ √ √9 √ Dreyfus Short Duration Bond Fund √ Dreyfus Short-Intermediate Municipal Bond Fund √ √ √ Dreyfus Short Term Income Fund √ Dreyfus Strategic Beta Emerging Markets Equity Fund √ Dreyfus Strategic Beta Global Equity Fund √ Dreyfus Strategic Beta U.S. Equity Fund √ The Dreyfus Fund Incorporated √ The Dreyfus Third Century Fund √ √ 8 Each of Dreyfus Intermediate Term Income Fund, Dreyfus Short-Intermediate Municipal Bond Fund and The Dreyfus Fund Incorporated (1) is limited to investing 5% of its assets, represented by the premium paid, in the purchase of call and put options and (2) may write (i.e., sell) covered call and put option contracts to the extent of 20% of the value of its net assets at the time such option contracts are written. Dreyfus Natural Resources Fund also may purchase and sell options in respect of specific commodities (or baskets of specific commodities) or commodity indices.An option on a commodity index is similar to an option in respect of specific commodities, except that settlement does not occur by delivery of the commodities comprising the index.Instead, the option holder receives an amount of cash if the closing level of the index upon which the option is based is greater than in the case of a call, or less than in the case of a put, the exercise price of the option.Thus, the effectiveness of purchasing or writing index options will depend upon price movements in the level of the index rather than the price of a particular commodity.The fund also may purchase cash-settled options on commodity index swaps in pursuit of its investment objective.Index swaps involve the exchange by the fund with another party of cash flows based upon the performance of an index or a portion of an index of securities, which usually includes dividends, or commodities.A cash-settled option on a swap gives the purchaser the right, but not the obligation, in return for the premium paid, to receive an amount of cash equal to the value of the underlying swap as of the exercise date. The Dreyfus Third Century Fund may only write (i.e., sell) covered call option contracts on securities owned by the fund to the extent of 20% of the value of its net assets at the time such option contracts are written and may purchase call options only to close out open positions. 9 Dreyfus Natural Resources Fund may invest in commodity futures contracts and options thereon.A commodity futures contract is an agreement between two parties, in which one party agrees to buy a commodity, such as an energy, agricultural or metal commodity, from the other party at a later date at a price and quantity agreed-upon when the contract is made.The commodities which underlie commodity futures contracts may be subject to additional economic and non-economic variables, such as drought, floods, weather, livestock disease, embargoes, tariffs, and international economic, political and regulatory developments.These factors may have a larger impact on commodity prices and commodity-linked instruments, including futures contracts than on traditional securities.Certain commodities are also subject to limited pricing flexibility because of supply and demand factors.Others are subject to broad price fluctuations as a result of the volatility of the prices for certain raw materials and the instability of supplies of other materials.These additional variables may create additional investment risks which subject the fund's investments to greater volatility than investments in traditional securities.Dreyfus Natural Resources Fund currently intends to limit the amount of its assets invested in commodity futures and options thereon to no more than 10% of its assets, represented by the liquidation value of the contract. Fund Swap Transactions Credit Linked Securities Credit Derivatives Structured Securities and Hybrid Instruments10 Participatory Notes Custodial Receipts Dreyfus Inflation Adjusted Securities Fund √ Dreyfus Intermediate Term Income Fund √ (municipal securities only) Dreyfus Natural Resources Fund √11 √12 Dreyfus Short Duration Bond Fund √ (municipal securities only) Dreyfus Short-Intermediate Municipal Bond Fund √ (municipal securities only) Dreyfus Short Term Income Fund √ (municipal securities only) Dreyfus Strategic Beta Emerging Markets Equity Fund √ √ Dreyfus Strategic Beta Global Equity Fund √ √ Dreyfus Strategic Beta U.S. Equity Fund √ The Dreyfus Fund Incorporated The Dreyfus Third Century Fund 10 For Dreyfus Inflation Adjusted Securities Fund, Dreyfus Intermediate Term Income Fund and Dreyfus ShortTerm Income Fund, structured notes only. 11 To a limited extent, the fund may gain exposure to the commodity markets by investing in commodity swap agreements, including swap agreements on commodity indexes and specific commodities.For example, an investment in a commodity swap agreement may involve the exchange of floating-rate interest payments for the total return on a commodity index.In a total return commodity swap, the fund will receive the price appreciation of a commodity index, a portion of the index, or a single commodity in exchange for paying an agreed-upon fee.If the commodity swap is for one period, the fund may pay a fixed fee, established at the outset of the swap.However, if the term of the commodity swap is more than one period, with interim swap payments, the fund may pay an adjustable or floating fee.With a "floating" rate, the fee may be pegged to a base rate, such as LIBOR, and is adjusted each period.Therefore, if interest rates increase over the term of the swap contract, the fund may be required to pay a higher fee at each swap reset date. 12 The fund also may invest in structured securities or hybrid instruments whose return is based on, or otherwise determined by reference to, a commodity, commodity index or commodity-related instrument Fund Foreign Currency Transactions Commodities Short-Selling13 Lending Portfolio Securities Borrowing Money14 Dreyfus Inflation Adjusted Securities Fund √ Dreyfus Intermediate Term Income Fund √ Dreyfus Natural Resources Fund √ Dreyfus Short Duration Bond Fund √ Dreyfus Short-Intermediate Municipal Bond Fund √ √ Dreyfus Short Term Income Fund √ √ √ Dreyfus Strategic Beta Emerging Markets Equity Fund √ √ √ Dreyfus Strategic Beta Global Equity Fund √ √ √ Dreyfus Strategic Beta U.S. Equity Fund √ √ √ The Dreyfus Fund Incorporated √ The Dreyfus Third Century Fund √ √ 13 Dreyfus Natural Resources Fund, Dreyfus Short Duration Bond Fund and The Dreyfus Fund Incorporated (1) will not sell securities short if, after effect is given to any such short sale, the total market value of all securities sold short would exceed 25% of the value of the fund's net assets (also applies to Dreyfus Inflation Adjusted Securities Fund and Dreyfus Intermediate Term Income Fund) and (2) at no time will more than 15% of the value of the fund's net assets be in deposits on short sales against the box.Additionally, Dreyfus Natural Resources Fund, Dreyfus Short Duration Bond Fund and The Dreyfus Fund Incorporated may not make a short sale which results in the fund having sold short in the aggregate more than 5% of the outstanding securities of any class of issuer. 14 Dreyfus Short Duration Bond Fund, Dreyfus Short-Intermediate Municipal Bond Fund, The Dreyfus Fund Incorporated and The Dreyfus Third Century Fund each currently intends to borrow money only for temporary or emergency (not leveraging) purposes in an amount up to 15% of the value of its total assets (including the amount borrowed) valued at the lesser of cost or market, less liabilities (not including the amount borrowed) at the time the borrowing is made. Dreyfus Inflation Adjusted Securities Fund, Dreyfus Strategic Beta Emerging Markets Equity Fund, Dreyfus Strategic Beta Global Equity Fund and Dreyfus Strategic Beta U.S. Equity Fund each currently intends to borrow money only for temporary or emergency (not leveraging) purposes; however, these funds, along with Dreyfus Intermediate Term Income Fund, Dreyfus Natural Resources Fund, Dreyfus Short Duration Bond Fund and Dreyfus Short Term Income Fund, may borrow for investment purposes on a secured basis through entering into reverse repurchase agreements. Fund Borrowing Money for Leverage14 Reverse Repurchase Agreements Forward Commitments Forward Roll Transactions Illiquid Securities Dreyfus Inflation Adjusted Securities Fund √ Dreyfus Intermediate Term Income Fund √ Dreyfus Natural Resources Fund √ Dreyfus Short Duration Bond Fund √ Dreyfus Short-Intermediate Municipal Bond Fund √ √ Dreyfus Short Term Income Fund √ Dreyfus Strategic Beta Emerging Markets Equity Fund √ √ Dreyfus Strategic Beta Global Equity Fund √ √ Dreyfus Strategic Beta U.S. Equity Fund √ √ The Dreyfus Fund Incorporated √ The Dreyfus Third Century Fund √ Money Market Funds Fund U.S. Government Securities15 Repurchase Agreements16 Bank Obligations17 Participation Interests Floating and Variable Rate Obligations CitizensSelect Prime Money Market Fund √ CitizensSelect Treasury Money Market Fund √ √ Dreyfus California AMT-Free Municipal Cash Management √ √ √ (municipal securities only) √ Dreyfus Cash Management √ (municipal securities only) √ Dreyfus Government Cash Management √ √ √ Dreyfus Government Prime Cash Management √ √ Dreyfus Institutional Cash Advantage Fund √ (municipal securities only) √ Dreyfus Institutional Preferred Money Market Fund √ (municipal securities only) √ Dreyfus Institutional Preferred Plus Money Market Fund √ (municipal securities only) √ Dreyfus Institutional Reserves Money Fund √ (municipal securities only) √ Dreyfus Institutional Reserves Treasury Fund √ √18 √ Dreyfus Institutional Reserves Treasury Prime Fund √ √ Dreyfus Liquid Assets √ (municipal securities only) √ Dreyfus Municipal Cash Management Plus √ √ √ (municipal securities only) √ Dreyfus New York AMT-Free Municipal Cash Management √ √ √ (municipal securities only) √ Dreyfus New York Municipal Cash Management √ √ √ (municipal securities only) √ Dreyfus Tax Exempt Cash Management √ √ √ (municipal securities only) √ Dreyfus Treasury & Agency Cash Management √ √ √ Dreyfus Treasury Prime Cash Management √ √ Dreyfus Worldwide Dollar Money Market Fund √ 15 CitizensSelect Treasury Money Market Fund may invest only in securities issued or guaranteed by the U.S. Government. Dreyfus Institutional Reserves Treasury Fund normally invests only in U.S. Treasury securities backed by the full faith and credit of the U.S. Government and in repurchase agreements, including tri-party repurchase agreements, collateralized by U.S. Treasury securities and other securities issued or guaranteed as to principal and interest by the U.S. Government. Dreyfus Institutional Reserves Treasury Prime Fund normally invests only in U.S. Treasury securities backed by the full faith and credit of the U.S. Government. Dreyfus Treasury & Agency Cash Management may invest only in securities issued or guaranteed by the U.S. Government or its agencies or instrumentalities supported by the full faith and credit of the U.S. Treasury. Dreyfus Treasury Prime Cash Management may invest in U.S. Treasury securities only. For Dreyfus California AMT-Free Municipal Cash Management, Dreyfus Municipal Cash Management Plus, Dreyfus New York AMT-Free Municipal Cash Management, Dreyfus New York Municipal Cash Management and Dreyfus Tax Exempt Cash Management, see the definition of Money Fund Taxable Investments following this chart. 16 For the funds other than the Cash Management Funds, except with respect to Dreyfus Institutional Reserves Treasury Fund, these repurchase agreements may be collateralized by securities other than U.S. Government securities, such as corporate bonds, asset-backed securities and privately-issued mortgage-related securities, of investment grade or below investment grade credit quality, and equity securities ("credit and/or equity collateral"). Dreyfus Cash Management may engage in repurchase agreement transactions that are collateralized by credit and/or equity collateral.Repurchase agreement transactions engaged in by Dreyfus Treasury & Agency Cash Management will be collateralized only by U.S. Treasury securities and securities issued by the GNMA. 17
